Exhibit (10)A

 

Unlisted CUSIP Number:_____

 

FIVE-YEAR CREDIT AGREEMENT

 

 

dated as of

 

April 12, 2007

 

 

among

 

 

TARGET CORPORATION,

 

THE BANKS LISTED HEREIN,

 

THE CO-DOCUMENTATION AGENTS LISTED HEREIN,

 

BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT

 

 

JPMORGAN CHASE BANK, N.A.,
AS SYNDICATION AGENT

 

 

BANC OF AMERICA SECURITIES LLC

and

JPMORGAN CHASE BANK, N.A.,

AS JOINT LEAD ARRANGERS AND JOINT BOOK MANAGERS

 


 

TABLE OF CONTENTS

 

 

 

 

 

 

 

ARTICLE 1.
DEFINITIONS

 

 

 

 

Section 1.01

Definitions

 

Section 1.02

Accounting Terms and Determinations

1

 

 

 

ARTICLE 2.
THE CREDITS

 

 

 

Section 2.01

Commitments to Lend

13

Section 2.02

Notice of Committed Borrowings

13

Section 2.03

Money Market Borrowings

13

Section 2.04

Notice to Banks; Funding of Loans

17

Section 2.05

Reserved

18

Section 2.06

Maturity of Loans

18

Section 2.07

Interest Rates

18

Section 2.08

Facility Fees

22

Section 2.09

Optional Termination or Reduction of Commitments

22

Section 2.10

Mandatory Termination of Commitments

22

Section 2.11

Optional Prepayments

22

Section 2.12

General Provisions as to Payments

23

Section 2.13

Funding Losses

24

Section 2.14

Computation of Interest and Fees

24

Section 2.15

Withholding Tax Exemption

24

Section 2.16

Change of Control

24

Section 2.17

Increase in Combined Commitments

25

Section 2.18

Extension of Termination Date

26

Section 2.19

Evidence of Debt

28

 

 

 

ARTICLE 3.
CONDITIONS

 

 

 

 

Section 3.01

Effectiveness

28

Section 3.02

Borrowings

29

 

 

 

ARTICLE 4.
REPRESENTATIONS AND WARRANTIES

 

 

 

 

Section 4.01

Corporate Existence and Power

30

 

i


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

 

 

Section 4.02

Corporate and Governmental Authorization; No Contravention

30

Section 4.03

Binding Effect

30

Section 4.04

Financial Information

31

Section 4.05

Litigation

31

Section 4.06

Compliance with ERISA

31

Section 4.07

Payment of Taxes

31

Section 4.08

Full Disclosure

32

 

 

 

ARTICLE 5.
COVENANTS

 

 

 

 

Section 5.01

Information

32

Section 5.02

Maintenance of Property

34

Section 5.03

Conduct of Business and Maintenance of Existence

34

Section 5.04

Compliance with Laws

34

Section 5.05

Consolidations, Mergers and Sale of Assets

35

Section 5.06

Dividends

35

Section 5.07

Negative Pledge

35

Section 5.08

Leverage Ratio

36

Section 5.09

Use of Proceeds

36

 

 

 

ARTICLE 6.
DEFAULTS

 

 

 

 

Section 6.01

Events of Default

36

Section 6.02

Notice of Default

37

 

 

 

ARTICLE 7.
THE AGENT, THE SENIOR MANAGING AGENTS, THE MANAGING AGENTS, THE CO-
AGENTS, THE CO-DOCUMENTATION AGENTS AND THE SYNDICATION AGENT

 

 

 

 

Section 7.01

Appointment and Authorization

38

Section 7.02

Agent and Affiliates

38

Section 7.03

Action by Agent

38

Section 7.04

Consultation with Experts

38

Section 7.05

Liability of Agent

38

Section 7.06

Indemnification

39

Section 7.07

Credit Decision

39

 

ii


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

 

 

Section 7.08

Successor Agent

39

Section 7.09

Agent’s Fee

40

Section 7.10

Senior Managing Agents, Managing Agents, Co-Agents, Co-Documentation Agents, and
Syndication Agent

40

Section 7.11

Defaults

40

 

 

 

ARTICLE 8.
CHANGE IN CIRCUMSTANCES

 

 

 

 

Section 8.01

Basis for Determining Interest Rate Inadequate or Unfair

40

Section 8.02

Illegality

41

Section 8.03

Increased Cost and Reduced Return

41

Section 8.04

Base Rate Loans Substituted for Affected Fixed Rate Loans

43

 

 

 

ARTICLE 9.
MISCELLANEOUS

 

 

 

 

Section 9.01

Notices

43

Section 9.02

No Waivers

44

Section 9.03

Expenses; Documentary Taxes; Indemnification

44

Section 9.04

Sharing of Set-Off

45

Section 9.05

Amendments and Waivers

45

Section 9.06

Successors and Assigns

45

Section 9.07

Collateral

48

Section 9.08

Replacement of Banks

48

Section 9.09

Governing Law; Submission to Jurisdiction

49

Section 9.10

Counterparts; Integration

50

Section 9.11

Confidentiality

50

Section 9.12

USA PATRIOT Act Notice

50

 

iii


 

SCHEDULE I:

Senior Managing Agents and Managing Agents

S-I

SCHEDULE II:

Co-Agents

S-II

 

 

 

EXHIBIT A

Note

A-1

EXHIBIT B

Form of Money Market Quote Request

B-1

EXHIBIT C

Form of Invitation for Money Market Quotes

C-1

EXHIBIT D

Form of Money Market Quote

D-1

EXHIBIT E

Form of Commitment Increase Agreement

E-1

EXHIBIT F

Form of Added Bank Agreement

F-1

EXHIBIT G

Opinion of Counsel for the Borrower

G-1

EXHIBIT H

Opinion of Helms Mulliss & Wicker, PLLC, Special Counsel for the Agent

H-1

EXHIBIT I

Assignment and Assumption Agreement

I-1

EXHIBIT J

Form of Borrowing Notice

J-1

 

iv


 

FIVE-YEAR CREDIT AGREEMENT

 

THIS FIVE-YEAR CREDIT AGREEMENT, dated as of April 12, 2007, is among TARGET
CORPORATION, a Minnesota corporation, the BANKS listed on the signature pages
hereof, the SENIOR MANAGING AGENTS, MANAGING AGENTS, CO-AGENTS, CO-DOCUMENTATION
AGENTS and SYNDICATION AGENT listed herein and BANK OF AMERICA, N.A., as
Administrative Agent.

 

The Borrower has requested that the Banks provide a revolving credit facility,
and the Banks are willing to do so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE 1.
DEFINITIONS

 

Section 1.01                                Definitions. The following terms, as
used herein, have the following meanings:

 

“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Absolute Rates pursuant to Section 2.03.

 

“Accounts Receivable” means those amounts due to a Person that would be
categorized as “accounts receivable” in accordance with generally accepted
accounting principles.

 

“Added Bank” has the meaning set forth in Section 2.17(a).

 

“Additional Commitment Bank” has the meaning set forth in Section 2.18(d)

 

“Adjusted CD Rate” has the meaning set forth in Section 2.07(b).

 

“Adjusted London Interbank Offered Rate” has the meaning set forth in Section
2.07(c).

 

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Agent and submitted to
the Agent (with a copy to the Borrower) duly completed by such Bank.

 

“Agent” means Bank of America, N.A. in its capacity as administrative agent for
the Banks hereunder, and its successors in such capacity.

 

“Agreement” means this Five-Year Credit Agreement as the same may be amended or
restated from time to time in accordance with the terms hereof.

 

“Anniversary Date” has the meaning set forth in Section 2.18(a).

 

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Domestic Loans, its Domestic Lending Office, (ii) in the case of its Euro-

 


 

Dollar Loans, its Euro-Dollar Lending Office and (iii) in the case of its Money
Market Loans, its Money Market Lending Office.

 

“Applicable Margin” has the meaning set forth in Section 2.07(h).

 

“Approved Fund” means any Person (other than a natural Person) that (i) is or
will be engaged in making, purchasing, holding or otherwise investing in
commercial Loans and similar extensions of credit in the ordinary course of its
business and (ii) is administered or managed by (x) a Bank, (y) an affiliate of
a Bank or (z) an entity or an affiliate of an entity that administers or manages
a Bank.

 

“Arrangers” means Banc of America Securities LLC and J.P. Morgan Securities
Inc., each in its capacity as a joint lead arranger hereunder, and their
successors in such capacity.

 

“Assessment Rate” has the meaning set forth in Section 2.07(b).

 

“Assignee” has the meaning set forth in Section 9.06(c).

 

“Assignment and Assumption Agreement” has the meaning set forth in Section
9.06(c).

 

“Bank” means each bank or other financial institution listed on the signature
pages hereof, each Assignee which becomes a Bank pursuant to Section 9.06(c),
and their respective successors.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
Prime Rate for such day and (ii) the sum of ½ of 1% plus the Federal Funds Rate
for such day. Any change in the Base Rate due to a change in the Prime Rate or
the Federal Funds Rate shall be effective on the effective date of such change
in the Prime Rate or Federal Funds Rate.

 

“Base Rate Loan” means a Committed Loan to be made by a Bank as a Base Rate Loan
in accordance with the applicable Notice of Committed Borrowing or pursuant to
Article 8.

 

“Benefited Bank” has the meaning set forth in Section 9.04.

 

“Borrower” means Target Corporation, a Minnesota corporation, and its
successors.

 

“Borrower’s 2006 Form 10-K” means the Borrower’s annual report on Form 10-K for
the fiscal year ended February 3, 2007, as filed with the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended.

 

“Borrowing” means the aggregation of Loans of one or more Banks to be made to
the Borrower pursuant to Article 2 on a single date and for a single Interest
Period. Borrowings are classified for purposes of this Agreement either by
reference to the pricing of Loans comprising such Borrowing (e.g., a “Base Rate
Borrowing” is a Borrowing comprised of Base Rate Loans, a “Euro-Dollar
Borrowing” is a Borrowing comprised of Euro-Dollar Loans, a “CD Borrowing” is a
Borrowing comprised of CD Loans, and a “Fixed Rate Borrowing” is a Borrowing

 

2


 

comprised of Fixed Rate Loans) or by reference to the provisions of Article 2
under which participation therein is determined (i.e., a “Committed Borrowing”
is a Borrowing under Section 2.01 in which all Banks participate in proportion
to their Commitments, while a “Money Market Borrowing” is a Borrowing under
Section 2.03 in which the Bank participants are determined on the basis of their
bids in accordance therewith).

 

“Capital Lease” means a lease which gives rise to Capital Lease Obligations.

 

“Capital Lease Obligations” means all obligations of a Person as lessee which
are capitalized in accordance with generally accepted accounting principles.

 

“CD Base Rate” has the meaning set forth in Section 2.07(b).

 

“CD Loan” means a Committed Loan to be made by a Bank as a CD Loan in accordance
with the applicable Notice of Committed Borrowing.

 

“Co-Agents” means the banks listed on Schedule II hereto, in their capacity as
co-agents of the credit facility hereunder.

 

“Co-Documentation Agents” means the banks listed on the signature pages hereto,
in their capacity as co-documentation agents of the credit facility hereunder.

 

“Commitment” means, with respect to each Bank, the amount set forth opposite the
name of such Bank on the signature pages hereof or pursuant to any Assignment
and Assumption Agreement, as such amount may be reduced from time to time
pursuant to Section 2.09 or 2.18, or may be increased at any time pursuant to
Section 2.17, the aggregate amount of which at the Effective Date is
$2,000,000,000.

 

“Committed Loan” means a loan made by a Bank pursuant to Section 2.01.

 

“Consolidated Rental Expense” means, for any period, the aggregate amount,
determined on a consolidated basis, of rental expense of the Borrower and its
Consolidated Subsidiaries accrued during such period, but excluding any unusual
non-cash adjustments to rental expenses of the Borrower related to prior
periods.

 

“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements if such statements were prepared as of such
date.

 

“Consolidated Tangible Net Worth” means, at any date, the consolidated
stockholders’ equity of the Borrower and its Consolidated Subsidiaries less
their consolidated Intangible Assets, all determined as of such date. For
purposes of this definition “Intangible Assets” means the amount (to the extent
reflected in determining such consolidated stockholders’ equity) of (i) all
write-ups (other than write-ups resulting from foreign currency translations and
write-ups of assets of a going concern business made within twelve months after
the acquisition of such business) subsequent to February 3, 2007 in the book
value of any asset owned by the Borrower or a Consolidated Subsidiary, (ii) all
Investments in unconsolidated Subsidiaries and all equity investments in Persons
which are not Subsidiaries and (iii) all unamortized debt discount and

 

3


 

expense, unamortized deferred charges, goodwill, patents, trademarks, service
marks, trade names, anticipated future benefit of tax loss carry-forwards,
copyrights, organization or developmental expenses and other intangible assets.

 

“Convertible Preferred Stock” means the Series B ESOP Convertible Preferred
Stock, $.01 par value, of the Borrower.

 

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business, (iv)
all Capital Lease Obligations of such Person, (v) all debt secured by a Lien on
any asset of such Person, whether or not such debt is otherwise an obligation of
such Person, and (vi) all debt of others Guaranteed by such Person.

 

“Debt Rating” means a rating of the Borrower’s long-term debt which is not
secured or supported by a guarantee, letter of credit or other form of credit
enhancement. If a Debt Rating by a Rating Agency is required to be at or above a
specified level and such Rating Agency shall have changed its system of
classifications after the date hereof, the requirement will be met if the Debt
Rating by such Rating Agency is at or above the new rating which most closely
corresponds to the specified level under the old rating system.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Defaulting Bank” means any Bank that (i) has failed to fund any portion of the
Loans required to be funded by it hereunder within one Domestic Business Day of
the date required to be funded by it hereunder, (ii) has otherwise failed to pay
over to the Agent or any other Bank any other amount required to be paid by it
hereunder within one Domestic Business Day of the date when due, unless the
subject of a good faith dispute, or (iii) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

 

“Domestic Lending Office” means, as to each Bank, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to the Borrower and the Agent; provided that any Bank may so designate
separate Domestic Lending Offices for its Base Rate Loans, on the one hand, and
its CD Loans on the other hand, in which case all references herein to the
Domestic Lending Office of such Bank shall be deemed to refer to either or both
of such offices, as the context may require.

 

“Domestic Loans” means CD Loans or Base Rate Loans or both.

 

4


 

“Domestic Reserve Percentage” has the meaning set forth in Section 2.07(b).

 

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute.

 

“ERISA Affiliate” means, with respect to the Borrower or any of its
Subsidiaries, at any time, each trade or business (whether or not incorporated)
that would, at the time, be treated together with the Borrower or any of its
Subsidiaries as a single employer under Section 4001 of ERISA or Section 414(b),
(c), (f), (m) or (o) of the Internal Revenue Code.

 

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Agent.

 

“Euro-Dollar Loan” means a Committed Loan to be made by a Bank as a Euro-Dollar
Loan in accordance with the applicable Notice of Committed Borrowing.

 

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.07(c).

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Exchange Act” means, at any time, the Securities Exchange Act of 1934, as
amended from time to time, and any successor statute, and the rules and
regulations promulgated thereunder.

 

“Existing Five-Year Agreement” means the Five-Year Credit Agreement dated as of
June 9, 2005, among the Borrower, the banks listed therein, the senior managing
agents, managing agents, co-agents, co-documentation agents and co-syndication
agents listed therein, and Bank of America, N.A., as administrative agent, as
the same may be amended or restated from time to time.

 

“Existing Termination Date” has the meaning set forth in Section 2.18(a).

 

“Extending Bank” has the meaning set forth in Section 2.18(e).

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if such day is not a Domestic

 

5


 

Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Domestic Business Day as so published on the
next succeeding Domestic Business Day, and (ii) if no such rate is so published
on such next succeeding Domestic Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to the Agent (in its individual capacity)
on such day on such transactions as determined by the Agent.

 

“Fixed Rate Loans” means CD Loans or Euro-Dollar Loans or Money Market Loans
(excluding Money Market LIBOR Loans bearing interest at the Base Rate pursuant
to Section 8.01(a)) or any combination of the foregoing.

 

“Group” means the Borrower and its Subsidiaries, taken as a whole.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise) or (ii)
entered into for the purpose of assuring in any other manner the obligee of such
Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.

 

“Income Taxes” means, for any period, the consolidated provision for income
taxes of the Borrower and its Consolidated Subsidiaries accrued for such period.

 

“Increased Commitment Date” has the meaning set forth in Section 2.17(b).

 

“Increasing Bank” has the meaning set forth in Section 2.17(a).

 

“Interest Period” means: (i) with respect to each Euro-Dollar Borrowing, the
period commencing on the date of such Borrowing and ending one, two, three or
six months thereafter, as the Borrower may elect in the applicable Notice of
Borrowing; provided that:

 

(a)                                  any Interest Period which would otherwise
end on a day which is not a Euro-Dollar Business Day shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Euro-Dollar Business Day;

 

(b)                                 any Interest Period which begins on the last
Euro-Dollar Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c) below, end on the last Euro-Dollar Business
Day of a calendar month; and

 

6


 

(c)                                  any Interest Period commencing prior to the
Termination Date which would otherwise end after the Termination Date shall end
on the Termination Date;

 

(ii)                                  with respect to each CD Borrowing, the
period commencing on the date of such Borrowing and ending 30, 60, 90 or 180
days thereafter, as the Borrower may elect in the applicable Notice of
Borrowing; provided that:

 

(a)                                  any Interest Period (other than an Interest
Period determined pursuant to clause (b) below) which would otherwise end on a
day which is not a Domestic Business Day shall be extended to the next
succeeding Domestic Business Day; and

 

(b)                                 any Interest Period commencing prior to the
Termination Date which would otherwise end after the Termination Date shall end
on the Termination Date;

 

(iii)                               with respect to each Base Rate Borrowing,
the period commencing on the date of such Borrowing and ending 30 days
thereafter; provided that:

 

(a)                                  any Interest Period (other than an Interest
Period determined pursuant to clause (b) below) which would otherwise end on a
day which is not a Domestic Business Day shall be extended to the next
succeeding Domestic Business Day; and

 

(b)                                 any Interest Period commencing prior to the
Termination Date which would otherwise end after the Termination Date shall end
on the Termination Date;

 

(iv)                              with respect to each Money Market LIBOR
Borrowing, the period commencing on the date of such Borrowing and ending such
whole number of months thereafter as the Borrower may elect in accordance with
Section 2.03; provided that:

 

(a)                                  any Interest Period which would otherwise
end on a day which is not a Euro-Dollar Business Day shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Euro-Dollar Business Day;

 

(b)                                 any Interest Period which begins on the last
Euro-Dollar Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c) below, end on the last Euro-Dollar Business
Day of a calendar month; and

 

(c)                                  any Interest Period which would otherwise
end after the Termination Date applicable to the Bank holding a related Money
Market LIBOR Loan shall end on the respective Termination Date for such Bank;
and

 

7


 

(v)                                 with respect to each Money Market Absolute
Rate Borrowing, the period commencing on the date of such Borrowing and ending
such number of days thereafter (but not less than 14 days) as the Borrower may
elect in accordance with Section 2.03; provided that:

 

(a)                                  any Interest Period which would otherwise
end on a day which is not a Domestic Business Day shall be extended to the next
succeeding Domestic Business Day; and

 

(b)                                 any Interest Period which would otherwise
end after the Termination Date applicable to the Bank holding a related Money
Market Absolute Rate Loan shall end on the respective Termination Date for such
Bank.

 

“Internal Control Event” means a determination by management of the Borrower, or
by the Borrower’s Registered Public Accounting Firm in connection with the
Borrower’s annual evaluation of the effectiveness of internal control over
financial reporting, that a material weakness in internal controls over
financial reporting, as described in PCAOB Auditing Standard No. 2, exists in
the Borrower’s internal control over financial reporting.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor statute.

 

“Investment” means any investment in any Person, whether by means of share
purchase, capital contribution, loan, time deposit or otherwise.

 

“Level I Status” exists at any date if at such date, the Borrower is at Level I
in the chart appearing in the definition of Applicable Margin as a result of its
Debt Ratings as determined in accordance with such definition.

 

“Level II Status” exists at any date if at such date the Borrower is at Level II
in the chart appearing in the definition of Applicable Margin as a result of its
Debt Ratings as determined in accordance with such definition.

 

“Level III Status” exists at any date if at such date the Borrower is at Level
III in the chart appearing in the definition of Applicable Margin as a result of
its Debt Ratings as determined in accordance with such definition.

 

“Level IV Status” exists at any date if at such date the Borrower is at Level IV
in the chart appearing in the definition of Applicable Margin as a result of its
Debt Ratings as determined in accordance with such definition.

 

“Level V Status” exists at any date if, at such date the Borrower is at Level V
in the chart appearing in the definition of Applicable Margin as a result of its
Debt Ratings as determined in accordance with such definition.

 

“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the London Interbank Offered Rate pursuant to Section
2.03.

 

8


 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset. For the purposes of this Agreement, the Borrower or any
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, Capital Lease or other title retention agreement
relating to such asset, but excluding any asset held under a bona fide
consignment arrangement.

 

“Loan” means a Domestic Loan or a Euro-Dollar Loan or a Money Market Loan and
“Loans” means Domestic Loans or Euro-Dollar Loans or Money Market Loans or any
combination of the foregoing.

 

“London Interbank Offered Rate” has the meaning set forth in Section 2.07(c).

 

“Managing Agents” means the banks listed on Schedule I hereto, in their capacity
as managing agents of the credit facility hereunder.

 

“Material Debt” means Debt (other than Debt incurred hereunder) of the Borrower
and/or one or more of its Subsidiaries, arising in one or more related or
unrelated transactions, in an aggregate principal amount exceeding $100,000,000.

 

“Money Market Absolute Rate” has the meaning set forth in Section 2.03(d).

 

“Money Market Absolute Rate Loan” means a loan to be made by a Bank pursuant to
an Absolute Rate Auction.

 

“Money Market Lending Office” means, as to each Bank, its Domestic Lending
Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Money Market Lending Office by notice to the Borrower
and the Agent; provided that any Bank may from time to time by notice to the
Borrower and the Agent designate separate Money Market Lending Offices for its
Money Market LIBOR Loans, on the one hand, and its Money Market Absolute Rate
Loans, on the other hand, in which case all references herein to the Money
Market Lending Office of such Bank shall be deemed to refer to either or both of
such offices, as the context may require.

 

“Money Market LIBOR Loan” means a loan to be made by a Bank pursuant to a LIBOR
Auction (including such a loan bearing interest at the Base Rate pursuant to
Section 8.01(a)).

 

“Money Market Loan” means a Money Market LIBOR Loan or a Money Market Absolute
Rate Loan.

 

“Money Market Margin” has the meaning set forth in Section 2.03(d).

 

“Money Market Quote” means an offer by a Bank to make a Money Market Loan in
accordance with Section 2.03.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

9


 

“Multiemployer Plan” means, at any time, a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which contributions are or have been made by the
Borrower or any of its Subsidiaries or any ERISA Affiliate of the Borrower or
any of its Subsidiaries.

 

“Non-Extending Bank” has the meaning set forth in Section 2.18(b).

 

“Notes” means promissory notes of the Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of the Borrower to repay the Loans
and “Note” means any one of such promissory notes issued hereunder.

 

“Notice Date” has the meaning set forth in Section 2.18(a).

 

“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.02) or a Notice of Money Market Borrowing (as defined in Section
2.03(f)).

 

“Parent” means, with respect to any Bank, any Person controlling such Bank.

 

“Participant” has the meaning set forth in Section 9.06(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

 

“Plan” means any employee benefit plan which (i) is or has been maintained by
the Borrower or any of its Subsidiaries or any ERISA Affiliate of any of them,
or to which contributions by any such Person are or have been required to be
made, (ii) is subject to the provisions of Title IV of ERISA and (iii) is not a
Multiemployer Plan.

 

“Plan Event” means (i) the provision of a notice of intent to terminate any Plan
under Section 4041 of ERISA, (ii) the receipt of any notice by any Plan that the
PBGC intends to apply for the appointment of a trustee to administer any Plan,
(iii) the termination of any Plan, (iv) the withdrawal of the Borrower, any of
its Subsidiaries or any ERISA Affiliate of any of them from any Plan described
in Section 4063 of ERISA that may constitute grounds for the imposition of any
liability or lien on the assets of the Borrower or any of its Subsidiaries in
excess of $100,000,000, (v) the complete or partial withdrawal of the Borrower
or any of its Subsidiaries or any ERISA Affiliate of any of them from any
Multiemployer Plan that may constitute grounds for the imposition of any
liability or lien on the assets of the Borrower or any of its Subsidiaries in
excess of $100,000,000, (vi) any other event or condition that would constitute
grounds under Section 4042 of ERISA for the termination of or for the
appointment of a trustee to administer, any Plan and (vii) any other event or
condition which under ERISA or the Internal Revenue Code may constitute grounds
for the imposition of any liability or lien on the assets of the Borrower or any
of its Subsidiaries in excess of $100,000,000 in respect of any Plan or
Multiemployer Plan.

 

10


 

“Prime Rate” means the rate of interest publicly announced from time to time by
Bank of America, N.A. as its prime rate.

 

“Rating Agency” means S&P or Moody’s.

 

“Reference Banks” means Bank of America, N.A., JPMorgan Chase Bank, N.A. and
Citicorp USA, Inc., or the successors thereof, and “Reference Bank” means any
one of such Reference Banks.

 

“Refunding Borrowing” means a Committed Borrowing which, after application of
the proceeds thereof, results in no net increase in the outstanding principal
amount of Committed Loans made by any Bank.

 

“Registered Public Accounting Firm” has the meaning specified in the federal
securities laws.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Request Period” has the meaning set forth in Section 2.18(a).

 

“Required Banks” means at any time Banks having more than 50% of the aggregate
amount of the Commitments or, if the Commitments shall have been terminated,
Banks holding more than 50% of the aggregate unpaid principal amount of the
Loans (excluding Money Market Loans).

 

“Response Deadline” has the meaning set forth in Section 2.18(b).

 

“S&P” means Standard & Poor’s Services, a division of The McGraw-Hill Companies,
Inc.

 

“Senior Managing Agents” means the banks listed on Schedule I hereto, in their
capacity as senior managing agents of the credit facility hereunder.

 

“Significant Subsidiary” means a “Significant Subsidiary” of the Borrower, as
such term is defined in Regulation S-X promulgated by the Securities and
Exchange Commission.

 

“Status” means, at any date, whichever of Level I Status, Level II Status, Level
III Status, Level IV Status or Level V Status exists at such date.

 

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Borrower.

 

“Syndication Agent” means JPMorgan Chase Bank, N.A. in its capacity as
syndication agent of the credit facility hereunder.

 

11


 

“Termination Date” means the later of (a) April 12, 2012 or (b) if the term of
this Agreement is extended pursuant to Section 2.18, such extended termination
date as determined pursuant to such Section; provided, however, that, in each
case, if such date is not a Domestic Business Day, the next preceding Domestic
Business Day; provided further that with respect to any Non-Extending Bank, the
Termination Date of such Non-Extending Bank’s Commitment shall be the Existing
Termination Date notwithstanding the extension of Commitments by any other Bank
pursuant to Section 2.18.

 

“Total Capitalization” means, at any date, the sum (without duplication) of (i)
the consolidated stockholders’ equity of the Borrower and its Consolidated
Subsidiaries plus (ii) the net amount of Convertible Preferred Stock as
reflected in the consolidated statements of financial position of the Borrower
and its Consolidated Subsidiaries plus (iii) Total Finance Liabilities, all
determined as of such date.

 

“Total Finance Liabilities” means, at any date, the sum of (i) all Debt of the
Borrower and its Consolidated Subsidiaries, determined on a consolidated basis
as of such date, plus (ii) an amount equal to (a) the Consolidated Rental
Expense for the period of four consecutive fiscal quarters of the Borrower
ending on such date times (b) eight.

 

“Usage” means, at any date prior to the Termination Date, the percentage
equivalent of a fraction (i) the numerator of which is the aggregate outstanding
principal amount of the Loans at such date, after giving effect to any borrowing
or payment on such date, and (ii) the denominator of which is the aggregate
amount of the Commitments at such date. If for any reason any Loans remain
outstanding after termination of the Commitments, the Usage for each date on or
after the date of such termination shall be deemed to be greater than 50%.

 

“Voting Stock” means capital stock of any class or classes (however designated)
having voting power for the election of directors of the Borrower, other than
stock having such power only by reason of the happening of a contingency.

 

Section 1.02                                Accounting Terms and Determinations.
 Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with generally accepted accounting principles as in effect from time
to time, applied on a basis consistent (except for changes concurred in by the
Borrower’s independent public accountants) with the most recent audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries delivered to the Banks (provided that for the purpose of
calculating covenant compliance under Article 5, the effect of SFAS No. 133
shall not be applied); provided that, if the Borrower notifies the Agent that
the Borrower wishes to amend any covenant in Article 5 to eliminate the effect
of any change in generally accepted accounting principles on the operation of
such covenant (or if the Agent notifies the Borrower that the Required Banks
wish to amend Article 5 for such purpose), then the Borrower’s compliance with
such covenant shall be determined on the basis of generally accepted accounting
principles in effect for purposes of this Agreement immediately before the
relevant change in generally accepted accounting principles became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Banks.

 

12


 

ARTICLE 2.
THE CREDITS

 

Section 2.01                                Commitments to Lend. Each Bank
severally agrees, on the terms and conditions set forth in this Agreement, to
make loans to the Borrower pursuant to this Section from time to time prior to
the Termination Date in amounts such that the aggregate principal amount of
Committed Loans by such Bank at any one time outstanding shall not exceed the
amount of its Commitment. Each Borrowing under this Section shall be in an
aggregate principal amount of $25,000,000 or any larger multiple of $5,000,000
(except that any such Borrowing may be in the aggregate amount available in
accordance with Section 3.02(b)) and shall be made from the several Banks
ratably in proportion to their respective Commitments. Within the foregoing
limits, the Borrower may borrow under this Section, repay, or to the extent
permitted by Section 2.11, prepay Loans and reborrow at any time prior to the
Termination Date under this Section.

 

Section 2.02                                Notice of Committed Borrowings. The
Borrower shall give the Agent notice (a “Notice of Committed Borrowing”) not
later than 11:00 A.M. (New York City time) on (x) the date of each Base Rate
Borrowing, (y) the second Domestic Business Day before each CD Borrowing and (z)
the third Euro-Dollar Business Day before each Euro-Dollar Borrowing,
specifying:

 

(a)                                  the date of such Borrowing, which shall be
a Domestic Business Day in the case of a Domestic Borrowing or a Euro-Dollar
Business Day in the case of a Euro-Dollar Borrowing;

 

(b)                                 the aggregate amount of such Borrowing;

 

(c)                                  whether the Loans comprising such Borrowing
are to be CD Loans, Base Rate Loans or Euro-Dollar Loans; and

 

(d)                                 in the case of a Fixed Rate Borrowing, the
duration of the Interest Period applicable thereto, subject to the provisions of
the definition of Interest Period.

 

Section 2.03                                Money Market Borrowings.

 

(a)                                  The Money Market Option. In addition to
Committed Borrowings pursuant to Section 2.01, the Borrower may, as set forth in
this Section, request the Banks to make offers to make, prior to the Termination
Date only, Money Market Loans to the Borrower. The Banks may, but shall have no
obligation to, make such offers and the Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this Section.
No Money Market Loan shall be deemed to be a use or reduction of the Commitment
of any Bank, including the Bank making such Money Market Loan. Notwithstanding
the foregoing, while any Money Market Loan is outstanding, the availability of
Committed Loans under this Agreement shall be reduced dollar-for-dollar by an
amount equal to the outstanding principal amount of such Money Market Loan.

 

(b)                                 Money Market Quote Request. When the
Borrower wishes to request offers to make Money Market Loans under this Section,
it shall transmit to the Agent by

 

13


 

facsimile transmission a Money Market Quote Request substantially in the form of
Exhibit B hereto so as to be received no later than 11:00 A.M. (New York City
time) on (x) the fifth Euro-Dollar Business Day prior to the date of Borrowing
proposed therein, in the case of a LIBOR Auction, or (y) the Domestic Business
Day next preceding the date of Borrowing proposed therein, in the case of an
Absolute Rate Auction (or, in either case, such other time or date as the
Borrower and the Agent shall have mutually agreed and shall have notified to the
Banks not later than the date of the Money Market Quote Request for the first
LIBOR Auction or Absolute Rate Auction for which such change is to be effective)
specifying:

 

(i)                                     the proposed date of Borrowing, which
shall be a Euro-Dollar Business Day in the case of a LIBOR Auction or a Domestic
Business Day in the case of an Absolute Rate Auction;

 

(ii)                                  the aggregate amount of such Borrowing,
which shall be $25,000,000 or a larger multiple of $5,000,000 and which shall
not exceed the aggregate amount available in accordance with Section 3.02(b);

 

(iii)                               the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period; and

 

(iv)                              whether the Money Market Quotes requested are
to set forth a Money Market Margin or a Money Market Absolute Rate.

 

The Borrower may request offers to make Money Market Loans for more than one
Interest Period in a single Money Market Quote Request. No Money Market Quote
Request shall be given within five Euro-Dollar Business Days (or such other
number of days as the Borrower and the Agent may agree) of any other Money
Market Quote Request.

 

(c)                                  Invitation for Money Market Quotes.
Promptly upon receipt of a Money Market Quote Request, the Agent shall send to
the Banks by facsimile transmission an Invitation for Money Market Quotes
substantially in the form of Exhibit C hereto, which shall constitute an
invitation by the Borrower to each Bank to submit Money Market Quotes offering
to make the Money Market Loans to which such Money Market Quote Request relates
in accordance with this Section.

 

(d)                                 Submission and Contents of Money Market
Quotes.

 

(i)                                     Each Bank may submit a Money Market
Quote containing an offer or offers to make Money Market Loans in response to
any Invitation for Money Market Quotes. Each Money Market Quote must comply with
the requirements of this subsection (d) and must be submitted to the Agent by
facsimile transmission at its offices specified in or pursuant to Section 9.01
not later than (x) 2:00 P.M. (New York City time) on the fourth Euro-Dollar
Business Day prior to the proposed date of Borrowing, in the case of a LIBOR
Auction or (y) 9:15 A.M. (New York City time) on the proposed date of Borrowing,
in the case of an Absolute Rate Auction (or, in either case, such other time or
date as the Borrower

 

14


 

and the Agent shall have mutually agreed and shall have notified to the Banks
not later than the date of the Money Market Quote Request for the first LIBOR
Auction or Absolute Rate Auction for which such change is to be effective);
provided that Money Market Quotes submitted by the Agent (or any affiliate of
the Agent) in the capacity of a Bank may be submitted, and may only be
submitted, if the Agent or such affiliate notifies the Borrower of the terms of
the offer or offers contained therein not later than (x) 1:00 P.M. (New York
City time) on the fourth Euro-Dollar Business Day prior to the proposed date of
Borrowing, in the case of a LIBOR Auction or (y) 10:00 A.M. (New York City time)
on the proposed date of Borrowing, in the case of an Absolute Rate Auction.
Subject to Articles 3 and 6, any Money Market Quote so made shall be irrevocable
except with the written consent of the Agent given on the instructions of the
Borrower.

 

(ii)                                  Each Money Market Quote shall be in
substantially the form of Exhibit D hereto and shall in any case specify:

 

(A)                              the proposed date of Borrowing;

 

(B)                                the principal amount of the Money Market Loan
for which each such offer is being made, which principal amount (w) may be
greater than or less than the Commitment of the quoting Bank, (x) must be
$5,000,000 or a larger multiple of $l,000,000, (y) may not exceed the principal
amount of Money Market Loans for which offers were requested and (z) may be
subject to an aggregate limitation as to the principal amount of Money Market
Loans for which offers being made by such quoting Bank may be accepted;

 

(C)                                in the case of a LIBOR Auction, the margin
above or below the applicable London Interbank Offered Rate (the “Money Market
Margin”) offered for each such Money Market Loan, expressed as a percentage
(specified to the nearest 1/10,000th of 1%) to be added to or subtracted from
such base rate;

 

(D)                               in the case of an Absolute Rate Auction, the
rate of interest per annum (specified to the nearest 1/10,000th of 1%) (the
“Money Market Absolute Rate”) offered for each such Money Market Loan; and

 

(E)                                 the identity of the quoting Bank.

 

A Money Market Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Money Market Quotes.

 

(iii)                               Any Money Market Quote shall be disregarded
if it:

 

(A)                              is not substantially in conformity with Exhibit
D hereto or does not specify all of the information required by subsection
(d)(ii);

 

15


 

(B)                                contains qualifying, conditional or similar
language;

 

(C)                                proposes terms other than or in addition to
those set forth in the applicable Invitation for Money Market Quotes; or

 

(D)                               arrives after the time set forth in subsection
(d)(i).

 

(e)                                  Notice to Borrower. The Agent shall
promptly notify the Borrower of the terms (i) of any Money Market Quote
submitted by a Bank that is in accordance with subsection (d) and (ii) of any
Money Market Quote that amends, modifies or is otherwise inconsistent with a
previous Money Market Quote submitted by such Bank with respect to the same
Money Market Quote Request. Any such subsequent Money Market Quote shall be
disregarded by the Agent unless such subsequent Money Market Quote is submitted
solely to correct a manifest error in such former Money Market Quote. The
Agent’s notice to the Borrower shall specify (A) the aggregate principal amount
of Money Market Loans for which offers have been received for each Interest
Period specified in the related Money Market Quote Request, (B) the respective
principal amounts and Money Market Margins or Money Market Absolute Rates, as
the case may be, so offered and (C) if applicable, limitations on the aggregate
principal amount of Money Market Loans for which offers in any single Money
Market Quote may be accepted.

 

(f)                                    Acceptance and Notice by Borrower. Not
later than 11:00 A.M. (New York City time) on (x) the third Euro-Dollar Business
Day prior to the proposed date of Borrowing, in the case of a LIBOR Auction, or
(y) the proposed date of Borrowing, in the case of an Absolute Rate Auction (or,
in either case, such other time or date as the Borrower and the Agent shall have
mutually agreed and shall have notified to the Banks not later than the date of
the Money Market Quote Request for the first LIBOR Auction or Absolute Rate
Auction for which such change is to be effective), the Borrower shall notify the
Agent of its acceptance or non-acceptance of the offers so notified to it
pursuant to subsection (e). In the case of acceptance, such notice (a “Notice of
Money Market Borrowing”) shall specify the aggregate principal amount of offers
for each Interest Period that are accepted. The Borrower may accept any Money
Market Quote in whole or in part; provided that:

 

(i)                                     the aggregate principal amount of each
Money Market Borrowing may not exceed the applicable amount set forth in the
related Money Market Quote Request;

 

(ii)                                  the principal amount of each Money Market
Borrowing must be $25,000,000 or a larger multiple of $5,000,000;

 

(iii)                               acceptance of offers may only be made on the
basis of ascending Money Market Margins or Money Market Absolute Rates, as the
case may be; and

 

16


 

(iv)                              the Borrower may not accept any offer that is
described in subsection (d)(iii) or that otherwise fails to comply with the
requirements of this Agreement.

 

(g)                                 Allocation by Agent. If offers are made by
two or more Banks with the same Money Market Margins or Money Market Absolute
Rates, as the case may be, for a greater aggregate principal amount than the
amount in respect of which such offers are accepted for the related Interest
Period, the principal amount of Money Market Loans in respect of which such
offers are accepted shall be allocated by the Agent among such Banks as nearly
as possible (in multiples of $1,000,000, as the Agent may deem appropriate) in
proportion to the aggregate principal amounts of such offers. Determinations by
the Agent of the amounts of Money Market Loans shall be conclusive in the
absence of manifest error.

 

Section 2.04                                Notice to Banks; Funding of Loans.

 

(a)                                  Upon receipt of a Notice of Borrowing, the
Agent shall promptly notify each Bank of the contents thereof and of such Bank’s
share (if any) of such Borrowing and such Notice of Borrowing shall not
thereafter be revocable by the Borrower.

 

(b)                                 Not later than 1:00 P.M. (New York City
time) on the date of each Borrowing, each Bank participating therein shall
(except as provided in subsection (c) of this Section 2.04) make available its
share of such Borrowing, in Federal or other funds immediately available in San
Francisco, California, to the Agent at its address referred to in Section 9.01.
Unless the Agent determines that any applicable condition specified in Article 3
has not been satisfied, the Agent will make the funds so received from the Banks
available to the Borrower at the Agent’s aforesaid address.

 

(c)                                  If any Bank makes a new Loan hereunder on a
day on which the Borrower is to repay all or any part of an outstanding Loan
from such Bank, such Bank shall apply the proceeds of its new Loan to make such
repayment and only an amount equal to the difference (if any) between the amount
being borrowed and the amount being repaid shall be made available by such Bank
to the Agent as provided in subsection (b), or remitted by the Borrower to the
Agent as provided in Section 2.12, as the case may be.

 

(d)                                 Unless the Agent shall have received notice
from a Bank prior to the date of any Borrowing that such Bank will not make
available to the Agent such Bank’s share of such Borrowing, the Agent may assume
that such Bank has made such share available to the Agent on the date of such
Borrowing in accordance with subsections (b) and (c) of this Section 2.04 and
the Agent may, in reliance upon such assumption, make available to the Borrower
on such date a corresponding amount. If and to the extent that such Bank shall
not have so made such share available to the Agent, such Bank and the Borrower
severally agree to repay to the Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the Borrower until the date such amount is repaid to the
Agent, at (i) in the case of the Borrower, a rate per annum equal to the higher
of the Federal Funds Rate or the interest rate applicable thereto pursuant to
Section 2.07 and (ii) in the case of such Bank, the

 

17


 

Federal Funds Rate. If such Bank shall repay to the Agent such corresponding
amount, such amount so repaid shall constitute such Bank’s Loan included in such
Borrowing for purposes of this Agreement. The failure of any Bank to make
available its share of any Borrowing shall not relieve any other Bank of its
corresponding obligation to do so on the date when due, and no Bank shall be
responsible for the failure of any other Bank to so make its share available.

 

Section 2.05                                Reserved.

 

Section 2.06                                Maturity of Loans. Each Loan
included in any Borrowing shall mature, and the principal amount thereof shall
be due and payable, on the last day of the Interest Period applicable to such
Borrowing.

 

Section 2.07                                Interest Rates.

 

(a)                                  Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the date such Loan
is made until it becomes due, at a rate per annum equal to the Base Rate for
such day. Such interest shall be payable for each Interest Period on the last
day thereof. Any overdue principal of or interest on any Base Rate Loan shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the sum of 2% plus the rate otherwise applicable to Base Rate Loans for
such day.

 

(b)                                 Each CD Loan shall bear interest on the
outstanding principal amount thereof, for each day during the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Applicable
Margin for such day plus the Adjusted CD Rate for such Interest Period; provided
that if any CD Loan shall, as a result of clause (ii)(b) of the definition of
Interest Period, have an Interest Period of less than 30 days, such Loan shall
bear interest during such Interest Period at the rate applicable to Base Rate
Loans during such period. Such interest shall be payable for each Interest
Period on the last day thereof and, if such Interest Period is longer than 90
days, at intervals of 90 days after the first day thereof. Any overdue principal
of or interest on any CD Loan shall bear interest, payable on demand, for each
day until paid at a rate per annum equal to the sum of 2% plus the higher of (i)
the sum of the Applicable Margin for such day plus the Adjusted CD Rate
applicable to such Loan and (ii) the rate applicable to Base Rate Loans for such
day.

 

The “Adjusted CD Rate” applicable to any Interest Period means a rate per annum
determined pursuant to the following formula:

 

ACDR1 =

[CDBR]

+ AR

 

[1.00-DRP]

ACDR =

Adjusted CD Rate

CDBR =

CD Base Rate

DRP =

Domestic Reserve Percentage

AR =

Assessment Rate

 

--------------------------------------------------------------------------------

1 Rounded upward, if necessary, to the next higher 1/100 of 1%.

 

18


 

The “CD Base Rate” applicable to any Interest Period is the rate of interest
determined by the Agent to be the average (rounded upward, if necessary, to the
next higher 1/100 of 1%) of the prevailing rates per annum bid at 11:00 A.M.
(New York City time) (or as soon thereafter as practicable) on the first day of
such Interest Period by two or more New York certificate of deposit dealers of
recognized standing for the purchase at face value from each Reference Bank of
its certificates of deposit in an amount comparable to the principal amount of
the CD Loan of such Reference Bank to which such Interest Period applies and
having a maturity comparable to such Interest Period.

 

“Domestic Reserve Percentage” means for any day that percentage (expressed as a
decimal) which is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including without limitation any basic, supplemental or
emergency reserves) for a member bank of the Federal Reserve System in New York
City with deposits exceeding five billion dollars in respect of new non-personal
time deposits in dollars in New York City having a maturity comparable to the
related Interest Period and in an amount of $100,000 or more. The Adjusted CD
Rate shall be adjusted automatically on and as of the effective date of any
change in the Domestic Reserve Percentage.

 

“Assessment Rate” means for any day the annual assessment rate in effect on such
day which is payable by a member of the Bank Insurance Fund classified as
adequately capitalized and within supervisory subgroup “A” (or a comparable
successor assessment risk classification) within the meaning of 12 C.F.R. §
327.4(a) (or any successor provision) to the Federal Deposit Insurance
Corporation (or any successor) for such Corporation’s (or such successor’s)
insuring time deposits, at offices of such institution in the United States. The
Adjusted CD Rate shall be adjusted automatically on and as of the effective date
of any change in the Assessment Rate.

 

(c)                                  Each Euro-Dollar Loan shall bear interest
on the outstanding principal amount thereof, for each day during the Interest
Period applicable thereto, at a rate per annum equal to the sum of the
Applicable Margin for such day plus the Adjusted London Interbank Offered Rate
for such Interest Period. Such interest shall be payable for each Interest
Period on the last day thereof and, if such Interest Period is longer than three
months, at intervals of three months after the first day thereof.

 

The “Adjusted London Interbank Offered Rate” applicable to any Interest Period
means a rate per annum equal to the quotient obtained (rounded upward, if
necessary, to the next higher 1/100 of 1%) by dividing (i) the applicable London
Interbank Offered Rate by (ii) 1.00 minus the Euro-Dollar Reserve Percentage.

 

The “London Interbank Offered Rate” means, for such Interest Period, the rate
per annum equal to the British Bankers Association LIBOR Rate (“BBA

 

19


 

LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Agent from time to time)
at approximately 11:00 A.M. (London time) two Euro-Dollar Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“London Interbank Offered Rate” for such Interest Period shall be the rate per
annum determined by the Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Euro-Dollar Loan being made, continued or converted by
Bank of America and with a term equivalent to such Interest Period would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 A.M. (London
time) two Euro-Dollar Business Days prior to the commencement of such Interest
Period.

 

“Euro-Dollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Bank, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”). The
applicable interest rate for each outstanding Euro-Dollar Loan shall be adjusted
automatically as of the effective date of any change in the Euro-Dollar Reserve
Percentage.

 

(d)                                 Any overdue principal of or interest on any
Euro-Dollar Loan shall bear interest, payable on demand, for each day from and
including the date payment thereof was due to but excluding the date of actual
payment, at a rate per annum equal to the sum of 2% plus the higher of (i) the
sum of the Applicable Margin for such day plus the Adjusted London Interbank
Offered Rate applicable to such Loan and (ii) the sum of the Applicable Margin
for such day plus the Adjusted London Interbank Offered Rate as of such day
applicable to such Loan amount for a presumed one-month Interest Period (or if
such amount due remains unpaid more than three Euro-Dollar Business Days, then
for a presumed six-month Interest Period), or, if the circumstances described in
clause (a) or (b) of Section 8.01 shall exist, at a rate per annum equal to the
sum of 2% plus the rate applicable to Base Rate Loans for such day.

 

(e)                                  Subject to Section 8.01(a), each Money
Market LIBOR Loan shall bear interest on the outstanding principal amount
thereof, for the Interest Period applicable thereto, at a rate per annum equal
to the sum of the London Interbank Offered Rate for such Interest Period
(determined in accordance with Section 2.07(c) as if the related Money Market
LIBOR Borrowing were a Committed Euro-Dollar Borrowing) plus (or minus) the
Money Market Margin quoted by the Bank making such Loan in accordance with
Section 2.03. Each Money Market Absolute Rate Loan shall bear interest on the
outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate

 

20


 

per annum equal to the Money Market Absolute Rate quoted by the Bank making such
Loan in accordance with Section 2.03. Such interest shall be payable for each
Interest Period on the last day thereof and, if such Interest Period is longer
than three months, at intervals of three months after the first day thereof. Any
overdue principal of or interest on any Money Market Loan shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to the sum
of 2% plus the Base Rate for such day.

 

(f)                                    The Agent shall determine each interest
rate applicable to the Loans hereunder. The Agent shall give prompt notice to
the Borrower and the participating Banks of each rate of interest so determined,
and its determination thereof shall be conclusive in the absence of manifest
error.

 

(g)                                 Each Reference Bank agrees to use its best
efforts to furnish quotations to the Agent as contemplated by this Section. If
any Reference Bank does not furnish a timely quotation, the Agent shall
determined the relevant interest rate on the basis of the quotation or
quotations furnished by the remaining Reference Bank or Banks or, if none of
such quotations is available on a timely basis, the provisions of Section 8.01
shall apply.

 

(h)                                 The “Applicable Margin” with respect to any
Euro-Dollar Loan or CD Loan at any date is the applicable percentage amount set
forth below in the applicable column, which shall be (i) determined based upon
the Debt Rating as specified below and (ii) applicable to all Euro-Dollar Loans
and CD Loans existing on and after the first date a specific Debt Rating is
effective (the “Debt Rating Date”) and continuing until, but not including, the
immediate next Debt Rating Date:

 

Level

Debt Rating

Applicable
Margin if
Usage <50%

Applicable
Margin if
Usage > 50%

I

Greater than or equal to AA- by S&P or Aa3 by Moody’s

0.115%

0.140%

II

A+ by S&P or A1 by Moody’s

0.135%

0.160%

III

A by S&P or A2 by Moody’s

0.150%

0.175%

IV

A- by S&P or A3 by Moody’s

0.190%

0.240%

V

Equal to or less than BBB+ by S&P or Baa1 by Moody’s

0.270%

0.320%

 

In the event that the Debt Ratings assigned by S&P and Moody’s differ, the
Applicable Margin and the Facility Fee Rate referred to in Section 2.08 shall be
determined by reference to the rating level having the higher Debt Rating unless
such

 

21


 

ratings are more than one level apart, in which case the rating level that is
one tier below the higher of the two ratings shall determine the Applicable
Margin and the Facility Fee Rate. The final Debt Rating level by which the
Applicable Margin and the Facility Fee Rate are determined is referred to herein
as a “Level”.

 

In the event that either S&P or Moody’s (but not both) shall not make a Debt
Rating, the above calculations of the Applicable Margin and the Facility Fee
Rate shall be made based on (i) the rating provided by S&P or Moody’s, whichever
shall then maintain a current Debt Rating, and (ii) the Debt Rating provided by
a nationally recognized securities rating agency selected by the Borrower and
approved by the Agent, which shall be substituted for either S&P or Moody’s, as
the case may be (the “Alternative Rating Agency”), and the Alternative Rating
Agency’s equivalent rating levels shall be substituted for the Debt Rating
levels of either S&P or Moody’s, whichever shall no longer then make the
applicable Debt Rating.

 

Section 2.08                                Facility Fees.

 

(a)                                  The Borrower shall pay to the Agent for the
account of the Banks ratably in proportion to their respective Commitments a
facility fee at the Facility Fee Rate (as defined below). Such facility fee
shall accrue from and including the date hereof to but excluding the Termination
Date, on the daily aggregate amount of the Commitments (whether used or unused).

 

(b)                                 “Facility Fee Rate” means, at any date, a
rate per annum equal to (i) 0.035%, if Level I Status exists at such date, (ii)
0.040%, if Level II Status exists at such date, (iii) 0.050%, if Level III
Status exists at such date, (iv) 0.060%, if Level IV Status exists at such date,
and (v) 0.080% if Level V Status exists at such date.

 

(c)                                  Accrued fees under this Section shall be
payable quarterly in arrears on each September 1, December 1, March 1 and June 1
and upon the respective Termination Date for each Bank (and, if later, the date
the Loans shall be repaid in their entirety).

 

Section 2.09                                Optional Termination or Reduction of
Commitments. The Borrower may, upon at least three Domestic Business Days’
notice to the Agent, (a) terminate the Commitments at any time, if no Loans are
outstanding at such time, or (b) ratably reduce from time to time by an
aggregate amount of $25,000,000 or any larger multiple of $5,000,000, the
aggregate amount of the Commitments in excess of the aggregate outstanding
principal amount of the Loans.

 

Section 2.10                                Mandatory Termination of
Commitments. The Commitments of each Bank shall terminate on its respective
Termination Date, and any Loans then outstanding (together with accrued interest
thereon) shall be due and payable on such date.

 

Section 2.11                                Optional Prepayments.

 

(a)                                  The Borrower may, upon at least one
Domestic Business Day’s notice to the Agent, prepay any Base Rate Borrowing (or
any Money Market Borrowing bearing interest at the Base Rate pursuant to Section
8.01(a)) in whole at any time, or from time to time in part in amounts
aggregating $25,000,000 or any larger multiple of $5,000,000,

 

22


 

by paying the principal amount to be prepaid together with accrued interest
thereon to the date of prepayment. Each such optional prepayment shall be
applied to prepay ratably the Loans of the several Banks included in such
Borrowing.

 

(b)                                 Except as provided in Sections 2.18 and
8.02, and subject to Section 2.13, the Borrower may not prepay all or any
portion of the principal amount of any Fixed Rate Loan prior to the maturity
thereof.

 

(c)                                  Upon receipt of a notice of prepayment
pursuant to this Section, the Agent shall promptly notify each Bank of the
contents thereof and of such Bank’s ratable share (if any) of such prepayment
and such notice shall not thereafter be revocable by the Borrower.

 

Section 2.12                                General Provisions as to Payments.

 

(a)                                  The Borrower shall make each payment of
principal of and interest on, the Loans and of fees hereunder, not later than
12:00 Noon (New York City time) on the date when due, in Federal or other funds
immediately available in San Francisco, California, without set-off, deduction,
recoupment or counterclaim, to the Agent at its address referred to in Section
9.01. The Agent will promptly distribute to each Bank its ratable share of each
such payment received by the Agent for the account of the Banks. Whenever any
payment of principal of, or interest on, the Domestic Loans or of fees shall be
due on a day which is not a Domestic Business Day, the date for payment thereof
shall be extended to the next succeeding Domestic Business Day unless such
Domestic Business Day occurs after the Termination Date, in which case the date
for payment thereof shall be the next preceding Domestic Business Day. Whenever
any payment of principal of, or interest on, the Euro-Dollar Loans shall be due
on a day which is not a Euro-Dollar Business Day, the date for payment thereof
shall be extended to the next succeeding Euro-Dollar Business Day unless such
Euro-Dollar Business Day falls in another calendar month or occurs after the
Termination Date, in which case the date for payment thereof shall be the next
preceding Euro-Dollar Business Day. Whenever any payment of principal of, or
interest on, the Money Market Loans shall be due on a day which is not a
Euro-Dollar Business Day, the date for payment thereof shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month or occurs after the Termination Date, in which
case the date for payment thereof shall be the next preceding Euro-Dollar
Business Day. If the date for any payment of principal is extended by operation
of law or otherwise, interest thereon shall be payable for such extended time.

 

(b)                                 Unless the Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the Banks
hereunder or that the Borrower will not make such payment in full, the Agent may
assume that the Borrower has made such payment in full to the Agent on such date
and the Agent may, in reliance upon such assumption, cause to be distributed to
each Bank on such due date an amount equal to the amount then due such Bank. If
and to the extent that the Borrower shall not have so made such payment, each
Bank shall repay to the Agent forthwith on demand such amount distributed to
such Bank together with interest thereon, for each day from the

 

23


 

date such amount is distributed to such Bank until the date such Bank repays
such amount to the Agent, at the Federal Funds Rate.

 

Section 2.13                                Funding Losses. If the Borrower
makes any payment of principal with respect to any Fixed Rate Loan (pursuant to
Section 2.16, Article 6 or 8 or otherwise) on any day other than the last day of
the Interest Period applicable thereto, or the last day of an applicable period
fixed pursuant to Section 2.07(d), or if the Borrower fails to borrow any Fixed
Rate Loans after notice has been given to any Bank in accordance with Section
2.04(a), or if any Bank shall be required to assign to any other Bank any
portion of a Committed Loan pursuant to Section 2.17(b), the Borrower shall
reimburse each Bank within 15 days after demand for any resulting loss or
expense incurred by it (or by an existing or prospective Participant in the
related Loan), including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such payment or failure to borrow, provided that
such Bank shall have delivered to the Borrower a certificate as to the amount of
such loss or expense, which certificate shall be conclusive in the absence of
manifest error.

 

Section 2.14                                Computation of Interest and Fees.
Interest based on the Prime Rate hereunder shall be computed on the basis of a
year of 365 days (or 366 days in a leap year) and paid for the actual number of
days elapsed (including the first day but excluding the last day). All other
interest and fees shall be computed on the basis of a year of 360 days and paid
for the actual number of days elapsed (including the first day but excluding the
last day).

 

Section 2.15                                Withholding Tax Exemption.

 

At least five Domestic Business Days prior to the first date on which interest
or fees are payable hereunder for the account of any Bank, each Bank that is not
incorporated under the laws of the United States of America or a state thereof
agrees that it will deliver to each of the Borrower and the Agent two duly
completed copies of United States Internal Revenue Service Form W-8 (including
Form W-8BEN or W-8EC1), certifying in either case that such Bank is entitled to
receive payments under this Agreement and its Note, if applicable, without
deduction or withholding of any United States federal income taxes. Each Bank
which so delivers a Form W-8BEN or W-8EC1 further undertakes to deliver to the
Agent on behalf of the Borrower two additional copies of such form (or a
successor form) on or before the date that such form expires or becomes obsolete
or after the occurrence of any event requiring a change in the most recent form
so delivered by it, and such amendments thereto or extensions or renewals
thereof as may be reasonably requested by the Borrower or the Agent, in each
case certifying that such Bank is entitled to receive payments under this
Agreement and its Notes, if applicable, without deduction or withholding of any
United States federal income taxes, unless an event (including without
limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Bank from duly completing
and delivering any such form with respect to it and such Bank advises the
Borrower and the Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax.

 

Section 2.16                                Change of Control. If a Change of
Control shall occur (a) the Borrower will, within ten days after the occurrence
thereof, give each Bank notice thereof and shall

 

24


 

describe in reasonable detail the facts and circumstances giving rise thereto
and (b) each Bank may, by three Domestic Business Days’ notice to the Borrower
and the Agent given not later than 60 days after receipt of such notice of
Change of Control, terminate its Commitment, which shall thereupon be
terminated, and declare its pro rata share of the Committed Loans and the Money
Market Loans made by it (together with accrued interest thereon) and any other
amounts payable hereunder for its account to be, and such Loans and such other
amounts (including, without limitation, amounts payable under Section 2.13)
shall thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower. For the purpose of this Section, a “Change of Control” shall occur if
(i) a majority of the directors of the Borrower shall be Persons other than
Persons (x) for whose election proxies shall have been solicited by the Board of
Directors of the Borrower or (y) who are then serving as directors appointed by
the Board of Directors to fill vacancies on the Board of Directors caused by
death or resignation (but not by removal) or to fill newly-created directorships
or (ii) any person or group of persons (within the meaning of Section 13 or 14
of the Exchange Act) shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the Securities and Exchange Commission
under the Exchange Act) of 50% or more in voting power of the outstanding Voting
Stock.

 

Section 2.17                                Increase in Combined Commitments.

 

(a)                                  The Borrower shall have the right, without
the consent of the Banks, subject to the terms of this Section 2.17, to
effectuate from time to time, at any time prior to the then effective
Termination Date, an increase in the combined Commitments under this Agreement
by adding to this Agreement one or more other banks or other financial
institutions reasonably acceptable to the Agent and the Borrower and qualifying
as an Assignee hereunder, who shall, upon completion of the requirements of this
Section 2.17 constitute “Banks” hereunder (an “Added Bank”), or by allowing one
or more Banks in their sole discretion to increase their respective Commitments
hereunder (each an “Increasing Bank”), so that such added and increased
Commitments shall equal the increase in Commitments effectuated pursuant to this
Section 2.17; provided that (i) there shall not be any increased Commitment or
any added Commitment, unless the aggregate increase or addition to be effected
is at least $25,000,000, (ii) no increase in or added Commitments pursuant to
this Section 2.17 shall result in combined Commitments exceeding $2,250,000,000,
(iii) no Bank’s Commitment shall be increased under this Section 2.17 without
the consent of such Bank, and (iv) there shall not exist any Default or Event of
Default immediately prior to and immediately after giving effect to such
increased or added Commitment. The Borrower shall deliver or pay, as applicable,
to the Agent not later than ten Domestic Business Days prior to any such
increase in Commitments each of the following items with respect to each Added
Bank and Increasing Bank:

 

(i)                                     a written notice of Borrower’s intention
to increase the combined Commitments pursuant to this Section 2.17, which shall
specify each Added Bank and Increasing Bank, if any, the changes in amounts of
Commitments that will result, and such other information as is reasonably
requested by the Agent;

 

25


 

(ii)                                  documents in the form of Exhibit E or
Exhibit F, as may be required by the Agent, executed and delivered by each Added
Bank and each Increasing Bank, pursuant to which it becomes a party hereto or
increases its Commitment, as the case may be;

 

(iii)                               if requested by the applicable Bank, Notes
or replacement Notes, as the case may be, executed and delivered by Borrower;
and

 

(iv)                              a non-refundable processing fee of $3,500 with
respect to each Added Bank or Increasing Bank for the sole account of the Agent.

 

(b)                                 Upon receipt of any notice referred to in
clause (a)(i) above, the Agent shall promptly notify each Bank thereof. Upon
execution and delivery of such documents and the payment of such fee (the
“Increased Commitment Date”), each such Added Bank shall constitute a “Bank” for
all purposes under this Agreement and related documents without any
acknowledgment by or the consent of the other Banks, with a Commitment as
specified in such documents, or such Bank’s Commitment shall increase as
specified in such documents, as the case may be. Immediately upon the
effectiveness of the addition of such Added Bank or the increase in the
Commitment of such Increasing Bank under this Section 2.17, (i) the respective
pro rata shares of the Banks shall be deemed modified as appropriate to
correspond to such changed combined Commitments, and (ii) if there are at such
time outstanding any Committed Loans, each Bank whose pro rata share has been
decreased as a result of the increase in the combined Commitments shall be
deemed to have assigned, without recourse, to each Added Bank and Increasing
Bank such portion of such Bank’s Committed Loans as shall be necessary to
effectuate such adjustment in pro rata shares. Each Increasing Bank and Added
Bank (x) shall be deemed to have assumed such portion of such Committed Loans
and (y) shall fund to each other Bank on the Increased Commitment Date the
amount of Committed Loans assigned by it to such Bank. The Borrower agrees to
pay to the Banks on demand any and all amounts to the extent payable pursuant to
Section 2.13 as a result of any such prepayment of Committed Loans occasioned by
the foregoing increase in Commitments and the reallocation of the pro rata
shares.

 

(c)                                  This section shall supercede any provisions
in Section 9.06(b) to the contrary.

 

Section 2.18                                Extension of Termination Date.

 

(a)                                  Requests for Extension. The Borrower may,
by notice to the Agent, given not earlier than 60 days prior to each of the
first and second anniversaries of the Effective Date hereof (each such
anniversary being referred to herein as an “Anniversary Date” and each such 60
day period prior to an Anniversary Date being referred to herein as a “Request
Period”), request that each Bank extend its Commitment beyond such Bank’s
Termination Date then in effect (the “Existing Termination Date”) for an
additional one-year period from the Existing Termination Date; provided that no
more than one such request may be made during each Request Period. The Agent
shall promptly notify each

 

26


 

Bank of the Borrower’s request for such extension (the date such notice is given
being referred to herein as the “Notice Date”).

 

(b)                                 Bank Elections to Extend. Each Bank, acting
in its sole discretion, shall, by notice to the Agent given not later than 30
days following the Notice Date, advise the Agent whether or not such Bank agrees
to such extension (each such Bank that determines not to so extend its
Commitment being referred to as a “Non-Extending Bank”)). Any Bank that does not
so advise the Agent on or before the 30th day following the Notice Date (the
“Response Deadline”) shall be deemed to be a Non-Extending Bank. The election of
any Bank to agree to such extension of the Termination Date shall not obligate
any other Bank to so agree.

 

(c)                                  Notification by Agent. The Agent shall
notify the Borrower of each Bank’s determination under this Section 2.18 no
later than the 5th Domestic Business Day after the Response Deadline.

 

(d)                                 Additional Commitment Banks. The Borrower
shall have the right on or before the related Anniversary Date to replace each
Non-Extending Bank with, and add as “Banks” under this Agreement in place
thereof, one or more Assignees (each, an “Additional Commitment Bank”) as
provided in Section 9.06, provided that each of such Additional Commitment Banks
shall enter into an Assignment and Assumption Agreement pursuant to which such
Additional Commitment Bank shall undertake a Commitment (and, if any such
Additional Commitment Bank is already a Bank, its Commitment shall be in
addition to such Bank’s Commitment hereunder on such date).

 

(e)                                  Minimum Extension Requirement. If (and only
if) the total of the Commitments of the Banks that have agreed to so extend the
Termination Date (each, an “Extending Bank”) and the additional Commitments of
the Additional Commitment Banks shall be more than 51% of the aggregate amount
of the Commitments in effect immediately prior to the related Anniversary Date,
then, effective as of the related Anniversary Date (but subject to the prior
satisfaction of the conditions set forth in clause (f) below), the Termination
Date of this Agreement and the Termination Date with respect to the Commitments
of each Extending Bank and of each Additional Commitment Bank shall be extended
to the date falling one year after the Existing Termination Date (except that,
if such date is not a Domestic Business Day, such Termination Date as so
extended shall be the next preceding Domestic Business Day) and each Additional
Commitment Bank shall thereupon become a “Bank” for all purposes of this
Agreement. Notwithstanding anything herein to the contrary, the Commitment of
each Non-Extending Bank shall remain in full force and effect until and shall
terminate on the Existing Termination Date for such Non-Extending Bank, unless
such Non-Extending Bank is replaced prior to the related Anniversary Date by an
Additional Commitment Bank as provided in clause (d) above.

 

(f)                                    Conditions to Effectiveness of
Extensions. Notwithstanding the foregoing, the extension of the Termination Date
pursuant to this Section shall not be effective with respect to any Bank unless:

 

27


 

(i)                                     no Default shall have occurred and be
continuing on the date of such extension and after giving effect thereto;

 

(ii)                                  the representations and warranties of the
Borrower contained in this Agreement that are qualified by materiality are true
and correct and the representations and warranties of the Borrower contained in
the Agreement that are not qualified by materiality are true and correct in all
material respects, in each case on and as of the date of such extension and
after giving effect thereto, as though made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date);

 

(iii)                               at the time of such extension no material
adverse change has occurred since February 3, 2007 in the business, financial
position or results of operations of the Borrower and its Consolidated
Subsidiaries considered as a whole; and

 

(iv)                              the chief financial officer, treasurer or
assistant treasurer of the Borrower shall have delivered to the Agent a
certificate, dated the Anniversary Date with respect to such extension, as to
the matters referred to in clauses (i) through (iii) above.

 

(g)                                 Payment of Non-Extending Banks. On the
effective date of any extension of the Termination Date hereunder, the Borrower
shall prepay any Committed Loans outstanding on such date (and pay any
additional amounts required pursuant to Section 2.08 or 2.13) to the extent
necessary to keep outstanding Committed Loans ratable with any revised pro rata
allocation of the Commitments of the respective Banks effective as of such date.

 

(h)                                 Conflicting Provisions. This Section shall
supersede any provisions in Section 9.06 to the contrary.

 

Section 2.19                                Evidence of Debt. The Loans made by
each Bank shall be evidenced by one or more accounts or records maintained by
such Bank and by the Agent in the ordinary course of business. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
its obligations hereunder. In the event of any conflict between the accounts and
records maintained by any Bank and the accounts and records of the Agent in
respect of such matters, the accounts and records of the Agent shall control in
the absence of manifest error.

 

ARTICLE 3.
CONDITIONS

 

Section 3.01                                Effectiveness. This Agreement shall
become effective on the date that each of the following conditions shall have
been satisfied (or waived in accordance with Section 9.05):

 

28


 

(a)                                  receipt by the Agent of counterparts hereof
signed by each of the parties hereto (or, in the case of any party as to which
an executed counterpart shall not have been received, receipt by the Agent in
form satisfactory to it of telegraphic, telex or other written confirmation from
such party of execution of a counterpart hereof by such party);

 

(b)                                 receipt by the Agent for the account of each
Bank requesting such, of a duly executed Note dated on or before the Effective
Date;

 

(c)                                  receipt by the Agent of an opinion of
Timothy R. Baer, Esq., General Counsel for the Borrower, substantially in the
form of Exhibit G hereto and covering such additional matters relating to the
transactions contemplated hereby as the Required Banks may reasonably request;

 

(d)                                 receipt by the Agent of an opinion of Helms
Mulliss & Wicker, PLLC, special counsel for the Agent, substantially in the form
of Exhibit H hereto and covering such additional matters relating to the
transactions contemplated hereby as the Required Banks may reasonably request;

 

(e)                                  receipt by the Agent of evidence
satisfactory to it of (i) the payment of all principal of and interest on any
loans outstanding under, and of all accrued fees under the Existing Five-Year
Agreement, and (ii) the satisfaction of all obligations, termination of all
commitments under, and cancellation or expiration of, the Existing Five-Year
Agreement;

 

(f)                                    receipt by the Agent of all documents it
may reasonably request relating to the existence of the Borrower, the corporate
authority for and the validity of this Agreement and the Notes, if any, and any
other matters relevant hereto, all in form and substance satisfactory to the
Agent;

 

(g)                                 receipt by the Agent of a certificate signed
by the assistant treasurer of the Borrower certifying that since February 3,
2007 there shall not have occurred any material adverse change in the business,
financial position or results of operations of the Borrower and its Consolidated
Subsidiaries, considered as a whole.

 

Promptly after the Effective Date the Agent shall deliver to the Borrower for
cancellation the promissory note of each lender under the Existing Five-Year
Agreement, or, in lieu thereof, a lost note affidavit from any such lender which
does not return its promissory note to the Agent. The Agent shall promptly
notify the Borrower and each Bank of the effectiveness of this Agreement, and
such notice shall be conclusive and binding on all parties hereto.

 

Section 3.02                                Borrowings. The obligation of any
Bank to make a Loan on the occasion of any Borrowing is subject to the
satisfaction of the following conditions:

 

(a)                                  receipt by the Agent of a Notice of
Borrowing as required by Section 2.02 or 2.03, as the case may be;

 

29


 

(b)                                 the fact that, immediately after such
Borrowing, the aggregate outstanding principal amount of the Loans will not
exceed the aggregate amount of the Commitments;

 

(c)                                  the fact that, immediately before and after
such Borrowing, no Default shall have occurred and be continuing; and

 

(d)                                 the fact that (i) the representations and
warranties of the Borrower contained in this Agreement that are qualified by
materiality are true and correct, and (ii) the representations and warranties of
the Borrower contained in this Agreement that are not qualified by materiality
are true and correct in all material respects, in each case on and as of the
date of such Borrowing (except, in the case of a Refunding Borrowing, the
representations and warranties set forth in Section 4.05 as to any matter which
has theretofore been disclosed in writing by the Borrower to the Banks).

 

Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of such Borrowing as to the facts specified in clauses
(b), (c) and, to the extent applicable, (d) of this Section.

 

ARTICLE 4.
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants that:

 

Section 4.01                                Corporate Existence and Power. Each
of the Borrower and each of its Consolidated Subsidiaries is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where, in light of the
nature of the business transacted or the property owned by it, such
qualification is necessary and the failure so to qualify might permanently
impair title to property material to its operations or its right to enforce a
material contract against others, or expose it to substantial liability in such
jurisdiction.

 

Section 4.02                                Corporate and Governmental
Authorization; No Contravention. The execution, delivery and performance by the
Borrower of this Agreement and the Notes, if any, are within the Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
require no action by or in respect of, or filing with, any governmental body,
agency or official and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of the articles of incorporation or
by-laws of the Borrower or of any agreement or instrument evidencing or
governing Debt of the Borrower or any other material agreement, judgment,
injunction, order, decree or other instrument binding upon the Borrower or
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.

 

Section 4.03                                Binding Effect. This Agreement
constitutes a valid and binding agreement of the Borrower and the Notes, if any,
when executed and delivered in accordance with this Agreement, will constitute
valid and binding obligations of the Borrower in each case enforceable in
accordance with their respective terms, except as (i) the enforceability thereof

 

30


 

may be limited by bankruptcy, insolvency or similar laws affecting creditors’
rights generally and (ii) rights of acceleration and the availability of
equitable remedies may be limited by equitable principles of general
applicability.

 

Section 4.04                                Financial Information. The
consolidated statements of financial position of the Borrower and its
Consolidated Subsidiaries as of February 3, 2007 and the related consolidated
statements of results of operations, cash flows and shareholders’ investment for
the fiscal year then ended, reported on by Ernst & Young, LLP and set forth in
the Borrower’s Form 10-K for the fiscal year then ended, a copy of which has
been delivered to each of the Banks, fairly present, in conformity with
generally accepted accounting principles, the consolidated financial position of
the Borrower and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for such fiscal year.

 

Section 4.05                                Litigation. There is no action, suit
or proceeding pending against, or to the knowledge of the Borrower threatened
against or affecting, the Borrower or any of its Subsidiaries before any court
or arbitrator or any governmental body, agency or official which might
reasonably be expected to materially adversely affect the business, consolidated
financial position or consolidated results of operations of the Borrower and its
Consolidated Subsidiaries or which in any manner draws into question the
validity of this Agreement or any Note.

 

Section 4.06                                Compliance with ERISA. No Plan has
incurred any “accumulated funding deficiency” (within the meaning of Section 302
of ERISA or Section 412 of the Internal Revenue Code), whether or not waived.
Neither the Borrower nor any of its Subsidiaries nor any Plan has engaged in any
“prohibited transaction”, as such term is defined in Section 4975 of the
Internal Revenue Code or Section 406 or 407 of ERISA, which might reasonably be
expected to result, directly or indirectly, in any material liability of the
Group. No Plan Event has occurred or is expected to occur which might reasonably
be expected to result, directly or indirectly, in any liability of the Group.
The accumulated benefit obligation of any Plan (as determined by the Plan’s
actuaries) does not exceed the fair market value of such Plan’s assets as of the
end of the most recent year-end of such Plan by more than $100,000,000. No
“reportable event” (as defined in Section 4043 of ERISA) has occurred with
respect to any Plan or any Multiemployer Plan which might reasonably be expected
to result, directly or indirectly, in any liability of the Group. If the
Borrower or any of its Subsidiaries or any ERISA Affiliate of any of them were
to withdraw from any Plan described in Section 4063 of ERISA, or were to
withdraw completely or partially from any Multiemployer Plan, neither the
Borrower nor any of its Subsidiaries would incur, directly or indirectly, any
liability under Title IV of ERISA in excess of $100,000,000.

 

Section 4.07                                Payment of Taxes. United States
Federal income tax returns of the Borrower and its Subsidiaries have been
examined and closed through the fiscal year ended January 31, 1998. The Borrower
and its Subsidiaries have filed all United States Federal income tax returns and
all other material tax returns which, to the best of the Borrower’s knowledge,
are required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Borrower or any
Subsidiary, except for any such taxes which are being contested in good faith by
appropriate proceedings and against which the Borrower in its judgment has set
aside adequate reserves in accordance with generally accepted accounting
principles.

 

31


 

Section 4.08                                Full Disclosure. All information
heretofore furnished by the Borrower to the Agent or any Bank for purposes of or
in connection with this Agreement or any transaction contemplated hereby is, and
all such information hereafter furnished by the Borrower to the Agent or any
Bank will be, true and accurate in all material respects on the date as of which
such information is stated or certified.

 

ARTICLE 5.
COVENANTS

 

The Borrower agrees that, so long as any Bank has any Commitment hereunder or
any Loan or other fees hereunder shall remain unpaid:

 

Section 5.01                                Information. The Borrower will
deliver to each of the Banks:

 

(a)                                  as soon as available and in any event
within 90 days after the end of each fiscal year of the Borrower, a consolidated
statement of financial position of the Borrower and its Consolidated
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of results of operations, cash flows and shareholders’ investment for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on in a manner acceptable to the
Securities and Exchange Commission by Ernst & Young, LLP or other Registered
Public Accounting Firm of recognized national standing selected by the Borrower
(the “Auditor”) or other independent public accountants of nationally recognized
standing, and accompanied by a report of management on the Borrower’s internal
control over financial reporting pursuant to Item 308(a) of Regulation S-K
promulgated under the Exchange Act, and any report of the Auditor with respect
the Borrower’s internal controls so long as such reports continue to be required
to be publicly filed with the Securities and Exchange Commission or any
successor or analogous governmental authority pursuant to applicable federal
securities laws;

 

(b)                                 as soon as available and in any event within
60 days after the end of each of the first three quarters of each fiscal year of
the Borrower, a consolidated statement of financial position of the Borrower and
its Consolidated Subsidiaries as of the end of such quarter and the related
consolidated statements of results of operations and cash flows for such quarter
and for the portion of the Borrower’s fiscal year ended at the end of such
quarter, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of the Borrower’s previous
fiscal year, all certified (subject to normal year-end adjustments) as to
fairness of presentation, generally accepted accounting principles and
consistency by the chief financial officer or the chief accounting officer of
the Borrower;

 

(c)                                  within 15 days after the delivery of each
set of financial statements referred to in clauses (a) and (b)) above, a
certificate of the chief financial officer or the chief accounting officer of
the Borrower (i) setting forth in reasonable detail the calculations required to
establish whether the Borrower was in compliance with the requirements of
Sections 5.07 to 5.08, inclusive, on the date of such financial statements and
(ii) stating whether any Default exists on the date of such certificate and, if
any

 

32


 

Default then exists, setting forth the details thereof and the action which the
Borrower is taking or proposes to take with respect thereto;

 

(d)                                 within 15 days after the delivery of each
set of financial statements referred to in clause (a) above, a statement of the
Auditor which reported on such statements whether anything has come to their
attention to cause them to believe that any Default existed on the date of such
statements;

 

(e)                                  within 15 days after any officer of the
Borrower obtains knowledge of any Default, if such Default is then continuing, a
certificate of the chief financial officer or the chief accounting officer of
the Borrower setting forth the details thereof and the action which the Borrower
is taking or proposes to take with respect thereto;

 

(f)                                    within 15 days after the mailing thereof
to the shareholders of the Borrower generally, copies of all financial
statements, reports and proxy statements so mailed;

 

(g)                                 within 15 days after the filing thereof
copies of all reports on Forms 10-K, 10-Q and 8-K (or their equivalents) which
the Borrower shall have filed with the Securities and Exchange Commission or any
governmental authority succeeding to any of its functions (and if any such
filing discloses an Internal Control Event which the Borrower has determined
requires remediation, copies of all documents, reports or correspondence related
thereto which have been publicly filed with the Securities and Exchange
Commission or any governmental authority succeeding to any of its functions);

 

(h)                                 if and when any ERISA Affiliate (i) gives or
is required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of or appoint a trustee to administer any Plan, a copy of such
notice; (iv) applies for a waiver of the minimum funding standard under Section
412 of the Internal Revenue Code, a copy of such application; (v) gives notice
of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of such
notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or makes any amendment to any Plan which has resulted or
could result in the imposition of a Lien or the posting of a bond or other
security, a certificate of the chief financial officer or the chief accounting
officer of the Borrower setting forth details as to such occurrence and action,
if any, which the Borrower or applicable ERISA Affiliate is required or proposes
to take;

 

33


 

(i)                                     promptly following, and in any event
within ten days of any change in a Debt Rating by any Rating Agency, notice
thereof; and

 

(j)                                     from time to time such additional
information regarding the financial position or business of the Borrower and its
Subsidiaries as the Agent, at the request of any Bank, may reasonably request.

 

As to any information contained in materials furnished pursuant to Section
5.01(g), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above. Notwithstanding the foregoing, the
Borrower shall remain obligated to furnish the information and materials
described in clauses (a) and (b) above at the times specified therein.

 

The Borrower hereby acknowledges that (a) the Agent and/or the Arrangers will
make available to the Banks materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) none of the Banks will be “public-side” Banks (i.e., Banks
that do not wish to receive material non-public information with respect to the
Borrower or its securities) (each, a “Public Lender”). The Borrower hereby
agrees that (w) no Borrower Materials are to be made available to Public
Lenders, (x) all Borrower Materials shall be treated as private and may contain
material non-public information with respect to the Borrower or its securities
for purposes of United States federal and state securities laws; and (y) the
Agent and the Arrangers shall treat all Borrower Materials as being suitable
only for posting on a portion of the Platform not designated “Public Investor”.
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC”.

 

Section 5.02                                Maintenance of Property. The
Borrower will keep, and will cause each Subsidiary to keep, all material
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
would not reasonably be expected to have a material adverse effect on the
business, financial position or results of operations of the Borrower and its
Subsidiaries taken as a whole.

 

Section 5.03                                Conduct of Business and Maintenance
of Existence. Except as permitted by Section 5.05, the Borrower will continue,
and will cause each Significant Subsidiary to continue, to engage in business of
the same general type as now conducted by the Borrower and its Significant
Subsidiaries, and will preserve, renew and keep in full force and effect, and
will cause each Significant Subsidiary to preserve, renew and keep in full force
and effect its respective corporate existence and its respective rights,
privileges and franchises necessary or desirable in the normal conduct of
business; provided that, neither the Borrower nor any Significant Subsidiary
shall be required to preserve any such right, privilege or franchise if the
Borrower shall determine in good faith (a) that the preservation thereof is no
longer desirable in the conduct of the business of the Borrower or any
Significant Subsidiary or (b) the loss thereof will not be disadvantageous in
any material respect to the Borrower.

 

Section 5.04                                Compliance with Laws. Except where
the failure to do so would not reasonably be expected to have a material adverse
effect on the business, financial position or results of operations of the
Borrower and its Subsidiaries taken as a whole, the Borrower will

 

34


 

comply, and cause each of its Subsidiaries to comply, in all material respects
with all applicable laws, rules, regulations and orders where material to the
assets or operations of the Borrower or any such Subsidiary, such compliance to
include, without limitation, paying before the same become delinquent all taxes,
fees, assessments and other governmental charges imposed upon it or upon its
property except to the extent any such taxes, fees, assessments or other
governmental charges are being contested in good faith by appropriate
proceedings and adequate reserves in the judgment of the Borrower therefor have
been established on the books of such Person in accordance with generally
accepted accounting principles.

 

Section 5.05                                Consolidations, Mergers and Sale of
Assets. The Borrower will not (a) dissolve or liquidate, (b) merge with or into,
or consolidate with, any other Person, (c) dissolve or liquidate any Subsidiary
or permit the merger or consolidation of any Subsidiary into or with any other
Person unless the Borrower shall determine in good faith (i) that any such
transaction is in the best interests of the Borrower or (ii) such transaction
will not be disadvantageous in any material respect to the Borrower, or (d)
sell, convey or transfer all or substantially all of its property and assets to
any other Person; provided, however, that (x) any Person may be merged with or
into, or consolidated with, the Borrower if the Borrower is the surviving
corporation, and (y) the Borrower may merge with or into, or consolidate with,
another corporation or sell, convey or transfer its properties and assets
substantially as an entity to any Person if the corporation formed by such
consolidation or into which the Borrower is merged, or the Person which acquires
by sale, conveyance or transfer the properties and assets of the Borrower
substantially as an entity, shall be a corporation organized and existing under
the laws of the United States of America, any state thereof or the District of
Columbia, and shall expressly assume by a supplemental agreement hereto,
executed and delivered to the Agent in form satisfactory to the Agent, the full
and timely performance and observance of every covenant and agreement contained
herein, including but not limited to the payment of the principal and interest
provided herein, on the part of the Borrower to be performed or observed, in
each case if immediately after giving effect to such merger, consolidation,
sale, conveyance or transfer, no Default would occur and be continuing.

 

Section 5.06                                Dividends. The Borrower will not,
and will not permit any Subsidiary to, declare or pay any dividends, purchase or
otherwise acquire for value any of its capital stock now or hereafter
outstanding, or make any distribution of assets to its stockholders as such, or
permit any of its Subsidiaries to purchase or otherwise acquire for value any of
the capital stock of the Borrower, if any such action would result in a breach
of a covenant or agreement contained in, or default under, or constitute an
event of default under, any other agreement then in effect between the Borrower
and any Person relating to indebtedness for money borrowed.

 

Section 5.07                                Negative Pledge. The Borrower will
not permit, at the end of any fiscal quarter, the aggregate amount of Debt of
the Borrower and its Consolidated Subsidiaries secured by Liens (other than (a)
Capital Lease Obligations, (b) Liens on Accounts Receivable and (c) any Lien on
any asset securing Debt incurred or assumed for the purpose of financing all or
any part of the cost of acquiring or constructing such asset, provided that such
Lien attaches to such asset concurrently or within 120 days after the
acquisition or completion of construction thereof) to exceed 20% of Consolidated
Tangible Net Worth.

 

35


 

Section 5.08                                Leverage Ratio. The Borrower will
not, at the end of any fiscal quarter of the Borrower, permit the ratio of (a)
Total Finance Liabilities to (b) Total Capitalization to be greater than or
equal to 3.0:4.0.

 

Section 5.09                                Use of Proceeds. The proceeds of the
Loans made under this Agreement will be used, directly or indirectly, by the
Borrower as a commercial paper backup facility and for its general corporate
purposes. None of such proceeds will be used, directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of buying or carrying any
“margin stock” within the meaning of Regulation U.

 

ARTICLE 6.
DEFAULTS

 

Section 6.01                                Events of Default. If one or more of
the following events (“Events of Default”) shall have occurred and be
continuing:

 

(a)                                  the Borrower shall fail to pay when due any
principal of any Loan, or shall fail to pay within five Domestic Business Days
of the due date thereof any interest on any Loan, any fees or any other amount
payable hereunder;

 

(b)                                 the Borrower shall fail to observe or
perform any covenant contained in Sections 5.05 through 5.09, inclusive;

 

(c)                                  the Borrower shall fail to observe or
perform any covenant or agreement contained in this Agreement (other than those
covered by clause (a) or (b) above) for 30 days after written notice thereof has
been given to the Borrower by the Agent at the request of any Bank;

 

(d)                                 any representation, warranty, certification
or statement made by the Borrower in this Agreement or in any certificate,
financial statement or other document delivered pursuant to this Agreement shall
prove to have been incorrect in any material respect when made (or deemed made);

 

(e)                                  the Borrower or any of its Subsidiaries
shall fail to make any payment in respect of any Material Debt when due or
within any applicable grace period;

 

(f)                                    any event or condition shall occur which
results in the acceleration of the maturity of any Material Debt or enables the
holder of such Material Debt or any Person acting on such holder’s behalf to
accelerate the maturity thereof;

 

(g)                                 the Borrower or any of its Significant
Subsidiaries shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general

 

36


 

assignment for the benefit of creditors, or shall fail generally to pay its
debts as they become due, or shall take any corporate action to authorize any of
the foregoing;

 

(h)                                 an involuntary case or other proceeding
shall be commenced against the Borrower or any of its Significant Subsidiaries
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, and
such involuntary case or other proceeding shall remain undismissed and unstayed
for a period of 60 days; or an order for relief shall be entered against the
Borrower or any Significant Subsidiary under the federal bankruptcy laws as now
or hereafter in effect;

 

(i)                                     any Plan Event that is likely to result
in a liability of the Borrower or any Subsidiary to the PBGC or any
Multiemployer Plan in excess of $100,000,000 occurs, or the Borrower or any
Subsidiary shall fail to meet its minimum funding requirements under ERISA with
respect to any Plan (or other class of benefit which the PBGC has elected to
insure), or any Plan shall be the subject of termination proceedings and there
shall result from such termination proceedings a liability of the Borrower to
the PBGC in excess of $100,000,000; or

 

(j)                                     a judgment or order for the payment of
money in excess of $100,000,000 shall be rendered against the Borrower or any of
its Subsidiaries and such judgment or order shall continue unsatisfied and
unstayed for a period of 10 days;

 

then, and in every such event, the Agent shall (i) if requested by Banks having
more than 50% in aggregate amount of the Commitments, by notice to the Borrower
terminate the Commitments and they shall thereupon terminate, and (ii) if
requested by Banks holding more than 50% in aggregate principal amount of the
Loans, by notice to the Borrower declare the unpaid principal amount of all
outstanding Loans (together with accrued interest thereon and all other fees
pursuant to Section 2.08 or 2.13 owing or payable hereunder) to be, and the
unpaid principal amount of all outstanding Loans shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower; provided that in
the case of any of the Events of Default specified in clause (g) or (h) above
with respect to the Borrower, without any notice to the Borrower or any other
act by the Agent or the Banks, the Commitments shall thereupon terminate and the
unpaid principal amount of all outstanding Loans (together with accrued interest
thereon and all other fees pursuant to Section 2.08 or 2.13 owing or payable
hereunder) shall become immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower.

 

Section 6.02                                Notice of Default. The Agent shall
give notice to the Borrower under Section 6.01(c) promptly upon being requested
to do so by any Bank and shall thereupon notify all the Banks thereof.

 

37


 

ARTICLE 7.
THE AGENT, THE SENIOR MANAGING AGENTS, THE MANAGING AGENTS,
THE CO-AGENTS, THE CO-DOCUMENTATION AGENTS
AND THE SYNDICATION AGENT

 

Section 7.01                                Appointment and Authorization. Each
Bank irrevocably appoints and authorizes the Agent to take such action as agent
on its behalf and to exercise such powers under this Agreement and the Notes, if
any, as are delegated to the Agent by the terms hereof or thereof, together with
all such powers as are reasonably incidental thereto.

 

Section 7.02                                Agent and Affiliates. Except as
provided in Section 2.03(d), Bank of America shall have the same rights and
powers under this Agreement as any other Bank and may exercise or refrain from
exercising the same as though it were not the Agent, and Bank of America and its
affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or affiliate of the
Borrower as if it were not the Agent hereunder. The Banks acknowledge that,
pursuant to such activities, Bank of America or its affiliates may receive
information regarding the Borrower or its affiliates (including information that
may be subject to confidentiality obligations in favor of the Borrower or such
affiliate) and acknowledge that the Agent shall be under no obligation to
provide such information to them. With respect to its Loans, Bank of America
shall have the same rights and powers under this Agreement as any other Bank and
may exercise such rights and powers as though it were not the Agent, and the
terms “Bank” and “Banks” include Bank of America in its individual capacity.

 

Section 7.03                                Action by Agent. The obligations of
the Agent hereunder are only those expressly set forth herein, and the Agent
shall not be a trustee or fiduciary for any Bank; the term “Agent” is used
solely as a matter of market custom to connote an administrative relationship
among independent contracting parties. Without limiting the generality of the
foregoing, the Agent shall not be required to take any action with respect to
any Default, except as expressly provided in Article 6.

 

Section 7.04                                Consultation with Experts. The Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

 

Section 7.05                                Liability of Agent. Neither the
Agent nor any of its affiliates nor any of their respective directors, officers,
agents or employees shall be liable for any action taken or not taken by it in
connection herewith (a) with the consent or at the request of the Required Banks
or  all Banks, as the case may be, or (b) in the absence of its own gross
negligence or willful misconduct and in no event shall any such Person be liable
for special, consequential, punitive or indirect damages. Neither the Agent nor
any of its affiliates nor any of their respective directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (i) any statement, warranty or representation made in connection with
this Agreement or any borrowing hereunder; (ii) the performance or observance of
any of the covenants or agreements of the Borrower; (iii) the satisfaction of
any condition specified in Article 3, except receipt of items required to be
delivered to the Agent; or (iv) the validity, enforceability,

 

38


 

effectiveness, genuineness or sufficiency of this Agreement, the Notes, if any,
or any other instrument or writing furnished in connection herewith. Neither the
Agent nor any of its affiliates nor any of their respective directors, officers,
agents or employees shall be required to initiate or conduct any litigation or
collection proceedings under this Agreement or the Notes, if any. The Agent
shall not incur any liability by acting in reliance upon any notice, consent,
certificate, statement, or other writing (which may be a bank wire, telex or
similar writing) believed by it to be genuine or to be signed by the proper
party or parties.

 

Section 7.06                                Indemnification. Each Bank shall,
ratably in accordance with its Commitment (determined at the time such
indemnification is sought), indemnify the Agent, its affiliates and their
respective directors, officers, agent and employees (to the extent not
reimbursed by the Borrower) from and against all Indemnified Liabilities, as
defined in Section 9.03(b) (except such as result from such indemnitees’ gross
negligence or willful misconduct; provided, however, that no action taken in
accordance with directions of the Required Banks or, in the case of an action
expressly requiring the consent of all of the Banks, with the directions of all
of the Banks, shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section), that such indemnitees may suffer or
incur in connection with this Agreement or as a result of any action taken or
omitted by such indemnitees hereunder. Without limitation of the foregoing, each
Bank shall reimburse the Agent upon demand for its ratable share (determined at
the time such reimbursement is sought) of any costs or out-of-pocket expenses
(including fees and expenses of counsel, including the allocated costs of
internal legal services) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any document contemplated by or referred to herein, to the extent that the
Agent is not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section shall survive termination of the Commitments, the
repayment of all Loans and the resignation of the Agent.

 

Section 7.07                                Credit Decision. Each Bank
acknowledges that it has, independently and without reliance upon the Agent, any
Senior Managing Agent, any Managing Agent, any Co-Agent, any Co-Documentation
Agent, the Syndication Agent or any other Bank, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Bank  also acknowledges that it
will, independently and without reliance upon the Agent, any Senior Managing
Agent, any Managing Agent, any Co-Agent, any Co-Documentation Agent, the
Syndication Agent or any other Bank, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking any action under this Agreement.

 

Section 7.08                                Successor Agent. The Agent may
resign at any time by giving notice thereof to the Banks and the Borrower. Upon
any such resignation, the Required Banks shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Required Banks, and shall have accepted such appointment, within 30 days after
the retiring Agent gives notice of resignation, then the retiring Agent may, on
behalf of the Banks, appoint a successor Agent, which shall be a commercial bank
organized or licensed under the laws of the United States of America or of any
State thereof and having a combined capital and surplus of at least $50,000,000.
Upon the acceptance of its appointment as Agent hereunder by a

 

39


 

successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights and duties of the retiring Agent, and the retiring
Agent shall thereafter be discharged from its duties and obligations hereunder.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Article shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent.

 

Section 7.09                                Agent’s Fee. The Borrower shall pay
to the Agent for its own account fees in the amounts and at the times previously
agreed upon between the Borrower and the Agent.

 

Section 7.10                                Senior Managing Agents, Managing
Agents, Co-Agents, Co-Documentation Agents, and Syndication Agent. Nothing in
this Agreement shall impose on any Co-Agent, Senior Managing Agent, Managing
Agent, Co-Documentation Agent, or Syndication Agent, in its capacity as such,
any duties or obligations whatsoever, nor shall any Co-Agent, Senior Managing
Agent, Managing Agent, Co-Documentation Agent, or Syndication Agent, in its
capacity as such be deemed to have any fiduciary relationship with any Bank.

 

Section 7.11                                Defaults. The Agent shall not be
deemed to have knowledge or notice of the occurrence of a Default or Event of
Default unless the Agent has received written notice from a Bank or the Borrower
specifying such Default or Event of Default and stating that such notice is a
“Notice of Default”. In the event that the Agent receives such a notice of the
occurrence of a Default or Event of Default, the Agent shall give prompt notice
thereof to the Banks. The Agent shall (subject to Section 7.05 hereof) take such
action with respect to such Default or Event of Default as shall reasonably be
directed by the Required Banks, provided that, unless and until the Agent shall
have received such directions, the Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interest of
the Banks.

 

ARTICLE 8.
CHANGE IN CIRCUMSTANCES

 

Section 8.01                                Basis for Determining Interest Rate
Inadequate or Unfair. If on or prior to the first day of any Interest Period for
any Fixed Rate Borrowing:

 

(a)                                  the Agent is advised by the Reference Banks
that deposits in dollars (in the applicable amounts) are not being offered to
the Reference Banks in the relevant market for such Interest Period, or

 

(b)                                 the Agent determines (which determination
shall be conclusive) that by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the interest
rate for Euro-Dollar Loans for such Interest Period; or

 

(c)                                  in the case of a Committed Borrowing, Banks
having 50% or more of the aggregate amount of the Commitments advise the Agent
that the Adjusted CD Rate or the Adjusted London Interbank Offered Rate, as the
case may be, as determined by the Agent will not adequately and fairly reflect
the cost to such Banks of funding their CD Loans or Euro-Dollar Loans, as the
case may be, for such Interest Period;

 

40


 

the Agent shall forthwith give notice thereof to the Borrower and the Banks,
whereupon until the Agent notifies the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligations of the Banks to make CD
Loans or Euro-Dollar Loans, as the case may be, shall be suspended. Unless the
Borrower notifies the Agent at least one Domestic Business Day before the date
of any Fixed Rate Borrowing for which a Notice of Borrowing has previously been
given that it elects not to borrow on such date, (i) if such Fixed Rate
Borrowing is a Committed Borrowing, such Borrowing shall instead be made as a
Base Rate Borrowing and (ii) if such Fixed Rate Borrowing is a Money Market
LIBOR Borrowing, the Money Market LIBOR Loans comprising such Borrowing shall
bear interest for each day from and including the first day to but excluding the
last day of the Interest Period applicable thereto at the Base Rate for such
day.

 

Section 8.02                                Illegality. If, on or after the date
of this Agreement, the adoption of any applicable law, rule or regulation, or
any change in any applicable law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof or compliance by any Bank (or its Euro-Dollar Lending Office) with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency shall make it unlawful or
impossible for any Bank (or its Euro-Dollar Lending Office) to make, maintain or
fund its Euro-Dollar Loans and such Bank shall so notify the Agent, the Agent
shall forthwith give notice thereof to the other Banks and the Borrower,
whereupon until such Bank notifies the Borrower and the Agent that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Bank to make Euro-Dollar Loans shall be suspended. Before giving any notice
to the Agent pursuant to this Section, such Bank shall designate a different
Euro-Dollar Lending Office if such designation will avoid the need for giving
such notice and will not, in the judgment of such Bank, be otherwise
disadvantageous to such Bank. If such Bank shall determine that it may not
lawfully continue to maintain and fund any of its outstanding Euro-Dollar Loans
to maturity and shall so specify in such notice, the Borrower shall immediately
prepay in full the then outstanding principal amount of each such Euro-Dollar
Loan, together with accrued interest thereon. Concurrently with prepaying each
such Euro-Dollar Loan, the Borrower shall, subject to Section 2.01, borrow a
Base Rate Loan in an equal principal amount from such Bank (on which interest
and principal shall be payable contemporaneously with the related Euro-Dollar
Loans of the other Banks), and such Bank shall make such a Base Rate Loan.

 

Section 8.03                                Increased Cost and Reduced Return.

 

(a)                                  If on or after (x) the date hereof in the
case of any Committed Loan or any obligation to make Committed Loans or (y) the
date of the related Money Market Quote, in the case of any Money Market Loan,
the adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof or compliance
by any Bank (or its Applicable Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:

 

41


 

(i)                                     shall subject any Bank (or its
Applicable Lending Office) to any tax, duty or other charge with respect to its
Fixed Rate Loans, its Note, if any, or its obligation to make Fixed Rate Loans,
or shall change the basis of taxation of payments to any Bank (or its Applicable
Lending Office) of the principal of or interest on its Fixed Rate Loans or any
other amounts due under this Agreement in respect of its Fixed Rate Loans or its
obligation to make Fixed Rate Loans (except for changes in the rate of tax on
the overall net income of such Bank or its Applicable Lending Office imposed by
the jurisdiction in which such Bank’s principal executive office or Applicable
Lending Office is located); or

 

(ii)                                  shall impose, modify or deem applicable
any reserve (including, without limitation, any such requirement imposed by the
Board of Governors of the Federal Reserve System, but excluding (A) with respect
to any CD Loan any such requirement included in an applicable Domestic Reserve
Percentage  and (B) with respect to any Euro-Dollar Loan any such requirement
included in an applicable Euro-Dollar Reserve Percentage), special deposit,
insurance assessment (excluding, with respect to any CD Loan, any such
requirement reflected in an applicable Assessment Rate) or similar requirement
against assets of deposits with or for the account of or credit extended by, any
Bank (or its Applicable Lending Office) or shall impose on any Bank (or its
Applicable Lending Office) or on the United States market for certificates of
deposit or the London interbank market any other condition affecting its Fixed
Rate Loans, its Note, if any, or its obligation to make Fixed Rate Loans;

 

and the result of any of the foregoing is to increase the cost to such Bank (or
its Applicable Lending Office) of making or maintaining any Fixed Rate Loan, or
to reduce the amount of any sum received or receivable by such Bank (or its
Applicable Lending Office) under this Agreement or under its Note, if any, with
respect thereto, by an amount deemed by such Bank to be material, then, within
15 days after demand by such Bank (with a copy to the Agent), the Borrower shall
pay to such Bank such additional amount or amounts as will compensate such Bank
for such increased cost or reduction.

 

(b)                                 If any Bank shall have determined that,
after the date hereof the adoption of any applicable law, rule or regulation
regarding capital adequacy, or any change in any such law, rule or regulation,
or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on capital of such Bank (or its Parent) as a consequence of such
Bank’s obligations hereunder to a level below that which such Bank (or its
Parent) could have achieved but for such adoption, change, request or directive
(taking into consideration its policies with respect to capital adequacy) by an
amount deemed by such Bank to be material, then from time to time, within 15
days after demand by such Bank (with a copy to the Agent), the Borrower shall
pay to such Bank such additional amount or amounts as will compensate such Bank
(or its Parent) for such reduction.

 

42


 

(c)                                  Each Bank will promptly notify the Borrower
and the Agent of any event of which it has knowledge, occurring after the date
hereof which will entitle such Bank to compensation pursuant to this Section and
will designate a different Applicable Lending Office if such designation will
avoid the need for, or reduce the amount of such compensation and will not, in
the judgment of such Bank, be otherwise disadvantageous to such Bank. A
certificate of any Bank claiming compensation under this Section and setting
forth the additional amount or amounts to be paid to it hereunder shall be
conclusive in the absence of manifest error. In determining such amount, such
Bank may use any reasonable averaging and attribution methods.

 

Section 8.04                                Base Rate Loans Substituted for
Affected Fixed Rate Loans. If (a) the obligation of any Bank to make, maintain
or convert to Euro-Dollar Loans has been suspended pursuant to Section 8.02 or
(b) any Bank has demanded compensation under Section 8.03(a) and the Borrower
shall, by at least five Euro-Dollar Business Days’ prior notice to such Bank
through the Agent, have elected that the provisions of this Section shall apply
to such Bank, then, unless and until such Bank notifies the Borrower that the
circumstances giving rise to such suspension or demand for compensation no
longer exist:

 

(a)                                  all Loans which would otherwise be made,
maintained or converted by such Bank as CD Loans or Euro-Dollar Loans, as the
case may be, shall be made, maintained or converted instead as Base Rate Loans
(on which interest and principal shall be payable contemporaneously with the
related Fixed Rate Loans of the other Banks), and

 

(b)                                 after each of its CD Loans or Euro-Dollar
Loans, as the case may be, has been repaid or converted, all payments of
principal which would otherwise be applied to repay such Fixed Rate Loans shall
be applied to repay its Base Rate Loans instead.

 

ARTICLE 9.
MISCELLANEOUS

 

Section 9.01                                Notices. All notices, requests and
other communications to any party hereunder shall be in writing (including bank
wire, telex, facsimile transmission or similar writing) and shall be given to
such party: (a) in the case of the Borrower or the Agent, at its address,
facsimile number set forth on the signature pages hereof, (b) in the case of any
Bank, at its address, facsimile number set forth in its Administrative
Questionnaire or (c) in the case of any party, such other address, facsimile
number as such party may hereafter specify for the purpose by notice to the
Agent and the Borrower. Each such notice, request or other communication shall
be effective (i) if given by mail, upon receipt, (ii) if given by facsimile
transmission, when such facsimile is transmitted to the facsimile number
specified in this Section and receipt of such facsimile is confirmed, either
orally or in writing by return facsimile to the transmitting party at the
facsimile number specified in this Section, by the party receiving such
transmission, or (iii) if given by any other means, when delivered at the
address specified in this Section; provided that notices to the Agent under
Article 2 or Article 8 shall not be effective until received.

 

43


 

Notwithstanding any other provision of this Section 9.01, in the case of any
communication required by Section 5.01, in addition to the methods of delivery
described above, any such communication may be made by the posting of such
financial statements, reports, officer’s certificates or other information to an
Internet website established by the Agent with IntraLinks, Inc. or other
similarly available electronic media (a “Posting Website”) or, in the case of
information required under Sections 5.01(a), (b), (f) and (g) only, by the
posting on the Posting Website of the universal resource locator (URL) where
such information may be obtained. Upon the initial establishment of the Posting
Website, the Agent shall give notice to each Bank of the URL for the Posting
Website in writing by mail or facsimile transmission as described above. Each
communication made by the Borrower pursuant to the second preceding sentence
shall be deemed to have been delivered when the information contained therein is
posted to the Posting Website.

 

Section 9.02                                No Waivers. No failure or delay by
the Agent or any Bank in exercising any right, power or privilege hereunder or
under any Note shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

Section 9.03                                Expenses; Documentary Taxes;
Indemnification.

 

(a)                                  The Borrower shall pay (i) all reasonable
out-of-pocket expenses of the Agent, including reasonable fees and disbursements
of special counsel for the Agent, in connection with the preparation of this
Agreement, any waiver or consent hereunder or any amendment hereof or any
Default or alleged Default hereunder and (ii) if an Event of Default occurs, all
reasonable out-of-pocket expenses incurred by the Agent and each Bank, including
reasonable fees and disbursements of counsel, in connection with such Event of
Default and collection, bankruptcy, insolvency, and other enforcement
proceedings resulting therefrom. The Borrower shall indemnify each Bank against
any transfer taxes, documentary taxes, assessments or charges made by any
governmental authority by reason of the execution and delivery of this Agreement
or the Notes, if any.

 

(b)                                 The Borrower agrees to indemnify the Agent
and each Bank, their respective affiliates and the respective directors,
officers, agents, attorneys and employees of the foregoing (each an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, losses, damages, costs and expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel, which may be
incurred by such Indemnitee in connection with any investigative, administrative
or judicial proceeding (whether or not such Indemnitee shall be designated a
party thereto) relating to or arising out of this Agreement or any actual or
proposed use of proceeds of Loans hereunder (the “Indemnified Liabilities”);
provided that no Indemnitee shall have the right to be indemnified hereunder for
such Indemnitee’s own gross negligence or willful misconduct. No Indemnitee
shall be liable for any damages arising from the use by others of information or
other materials obtained through internet, Posting Website or other similarly
available electronic media in connection with the electronic posting of
financial statements, certificates, reports or other information to a

 

44


 

Posting Website as provided for in Section 9.01 hereof unless such Indemnitee
has engaged in gross negligence or willful misconduct.

 

Section 9.04                                Sharing of Set-Off. Each Bank agrees
that if it shall, by exercising any right of set-off, recoupment, counterclaim
or otherwise, receive payment of a proportion of the aggregate amount of
principal and interest then due with respect to any Loans held by it which is
greater than the proportion received by any other Bank in respect of the
aggregate amount of principal and interest then due with respect to any Loans
held by such other Bank, the Bank receiving such proportionately greater payment
(the “Benefited Bank”) shall purchase such participations in the Loans held by
the other Banks, and such other adjustments shall be made, as may be required so
that all such payments of principal and interest with respect to the Loans held
by the Banks shall be shared by the Banks pro rata; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
Benefited Bank or is repaid in whole or in part by such Benefited Bank in good
faith settlement of a pending or threatened avoidance claim, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery or settlement payment, but without interest; further provided that
nothing in this Section shall impair the right of any Bank to exercise any right
of set-off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of indebtedness of the Borrower other than its
indebtedness under this Agreement. The Borrower agrees, to the fullest extent it
may effectively do so under applicable law, that any holder of a participation
in a Loan, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Borrower in the amount of such participation.

 

Section 9.05                                Amendments and Waivers. Any
provision of this Agreement or the Notes, if any, may be amended or waived if,
but only if, such amendment or waiver is in writing and is signed by the
Borrower and the Required Banks (and, if the rights or duties of the Agent are
affected thereby, by the Agent); provided that no such amendment or waiver
shall, unless signed by all the Banks, (a) increase or decrease the Commitment
of any Bank (except for a ratable decrease in the Commitments of all Banks and
except for any increase in Commitments made pursuant to, and in compliance with,
Sections 2.17 and 2.18, as applicable, hereof) or subject any Bank to any
additional obligation, (b) reduce the principal of or rate of interest on any
Loan or any fees or margins hereunder, (c) postpone the date fixed for any
payment of principal of or interest on any Loan or any fees hereunder or for the
Termination Date (except pursuant to, and in compliance with Section 2.18
hereof), (d) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans, or the number of Banks, which shall be required
for the Banks or any of them to take any action under this Section or any other
provision of this Agreement, (e) consent to the assignment or transfer by the
Borrower of any of its rights or obligations under this Agreement or (f) amend,
modify or waive Section 9.04 or this Section 9.05.

 

Section 9.06                                Successors and Assigns.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Agent and each Bank, and no Bank may assign or
otherwise transfer any of its rights or

 

45


 

obligations hereunder except (i) to an Assignee in accordance with the
provisions of subsection (c) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (b) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (d) or (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (b) of this Section and, to
the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Any Bank may at any time grant to one or
more banks or other institutions (each a “Participant”) participating interests
in its Commitment or any or all of its Loans. In the event of any such grant by
a Bank of a participating interest to a Participant, whether or not upon notice
to the Borrower and the Agent, such Bank shall remain responsible for the
performance of its obligations hereunder, and the Borrower and the Agent shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement. Any agreement pursuant to
which any Bank may grant such a participating interest shall provide that such
Bank shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided that such participation agreement may provide that such Bank will not
agree to any modification, amendment or waiver of this Agreement described in
clause (a), (b) or (c) of Section 9.05 without the consent of the Participant.
The Borrower agrees that each Participant shall, to the extent provided in its
participation agreement, be entitled to the benefits of Article 8 with respect
to its participating interest. An assignment or other transfer which is not
permitted by subsection (c) or (d) below shall be given effect for purposes of
this Agreement only to the extent of a participating interest granted in
accordance with this subsection (b).

 

(c)                                  Any Bank may at any time assign to one or
more banks, Approved Funds or other institutions (each an “Assignee”) all, or a
proportionate part of all, of its rights and obligations under this Agreement
and its Notes, if any, and such Assignee shall assume such rights and
obligations, pursuant to an Assignment and Assumption Agreement in substantially
the form of Exhibit I hereto (an “Assignment and Assumption Agreement”) executed
by such Assignee and such transferor Bank, with and subject to (so long as an
Event of Default has not occurred and is continuing) the subscribed consent of
the Borrower, which consent shall not be unreasonably withheld or delayed, and
with the subscribed acknowledgment of the Agent; provided that (i) such
assignment may, but need not, include rights of the transferor Bank in respect
of outstanding Money Market Loans and (ii) no interest may be assigned by a Bank
pursuant to this subsection (c) in an amount less than $15,000,000 unless such
lesser amount constitutes all of such assigning Bank’s Commitment.
Notwithstanding the foregoing, if an Assignee is an affiliate of such transferor
Bank or a Bank, (x) the subscribed consent of the Borrower shall not be required
and (y) the limitations set forth

 

46


 

in clause (ii) above shall not be applicable. In all cases, any assignment to
any Approved Fund requires the consent of the Borrower. Upon execution and
delivery of such instrument and payment by such Assignee to such transferor Bank
of an amount equal to the purchase price agreed between such transferor Bank and
such Assignee, such Assignee shall be a Bank party to this Agreement and shall
have all the rights and obligations of a Bank with a Commitment as set forth in
such instrument of assumption, and the transferor Bank shall be released from
its obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Bank, the Agent and the Borrower
shall make appropriate arrangements so that, if required, a new Note is issued
to the Assignee. Except as otherwise provided herein, in connection with any
such assignment, the transferor Bank shall pay to the Agent an administrative
fee for processing such assignment in the amount of $3,500, unless waived by the
Agent in its sole discretion. If the Assignee is not incorporated under the laws
of the United States of America or a state thereof, it shall deliver to the
Borrower and the Agent certification as to exemption from deduction or
withholding of any United States federal income taxes in accordance with Section
2.15.

 

The Agent, acting solely for this purpose as an Agent of the Borrower, shall
maintain at the Agent’s principal office a copy of each Assignment and
Assumption Agreement delivered to it and a register for the recordation of the
names and addresses of the Banks, and the Commitments of, and principal amounts
of the Loans owing to, each Bank pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register as to the identity of the Banks
and their respective Commitments shall be conclusive absent manifest error, and
the Borrower, the Agent and the Banks may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Bank hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Bank, at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or substantive change to
this Agreement is pending, any Bank wishing to consult with other Banks in
connection therewith may request and receive from the Agent a copy of the
Register.

 

(d)                                 Any Bank may at any time assign all or any
portion of its rights under this Agreement and its Note, if any, to a Federal
Reserve Bank. No such assignment shall release the transferor Bank from its
obligations hereunder.

 

(e)                                  No Assignee, Participant or other
transferee of any Bank’s rights shall be entitled to receive any greater payment
under Section 8.03 than such Bank would have been entitled to receive with
respect to the rights transferred, unless such transfer is made with the
Borrower’s prior written consent or by reason of the provisions of Section 8.02
or 8.03 requiring such Bank to designate a different Applicable Lending Office
under certain circumstances or at a time when the circumstances giving rise to
such greater payment did not exist.

 

(f)                                    Notwithstanding anything to the contrary
contained herein, any Bank that is an Approved Fund may create a security
interest in all or any portion of the Loans owing to it and the Note, if any,
held by it to the trustee for the holders of obligations

 

47


 

owed, or securities issued, by such Fund as security for such obligations or
securities, provided that unless and until such trustee actually becomes a Bank
in compliance with the other provisions of Section 9.06(c), (i) no such pledge
shall release the pledging Bank from any of its obligations under this Agreement
and (ii) such trustee shall not be entitled to exercise any of the rights of a
Bank under this Agreement, including but not limited to rights to approve
amendments, waivers or other modifications of any provision of this Agreement,
even though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

(g)                                 The words “execution”, “signed”,
“signature”, and words of like import in any Assignment and Assumption Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

Section 9.07                                Collateral. Each of the Banks
represents to the Agent and each of the other Banks that it in good faith is not
relying upon any “margin stock” (as defined in Regulation U) as collateral in
the extension or maintenance of the credit provided for in this Agreement.

 

Section 9.08                                Replacement of Banks. (a)  If any
Bank requests compensation under Section 8.03, or if the obligation of any Bank
to make Euro-Dollar Loans has been suspended pursuant to Section 8.02, or if any
Bank is a Defaulting Bank, or if any Bank is a Non-Extending Bank for any
extension of the Termination Date, then the Borrower may, at its sole expense
and effort, upon notice to such Bank and the Agent, require such Bank to assign
and delegate without unreasonable delay, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
9.06), all of its interests, rights and obligations under this Agreement to an
assignee that shall assume such obligations (which assignee may be another Bank,
if a Bank accepts such assignment), provided that:

 

(i)                                     the Borrower shall have paid to the
Agent the assignment fee specified in Section 9.06(c) (except as otherwise
provided herein); provided that any Defaulting Bank that has on more than one
occasion failed to fund any portion of the Loans required to be funded by it
hereunder within one Domestic Business Day of the date required to be funded by
it hereunder shall pay to the Agent the assignment fee specified in Section
9.06(c);

 

(ii)                                  such Bank shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (including
any amounts under Section 2.13) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation by a Bank under Section 8.03, such assignment will
result in a

 

48


 

reduction in such compensation or payments that would otherwise result
thereafter; and

 

(iv)                              such assignment does not conflict with
applicable laws.

 

A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

 

(b)                                 In the event any Bank fails to approve any
amendment, waiver or consent requested by the Borrower pursuant to Section 9.05
that has received the written approval of not less than the Required Banks but
also requires the approval of such Bank (any such Bank, a “Restricted Bank”), so
long as no Default or Event of Default shall have occurred and be continuing and
the Borrower has obtained a commitment (in an amount not less than the entire
amount of such Restricted Bank’s Commitment) from one or more Banks or Assignees
to become a Bank for all purposes hereunder (such Bank or Banks referred to as
the “Replacement Bank”), the Borrower may cause such Restricted Bank to be
replaced by, and to assign all its rights and obligations under this Agreement
(including its Commitment and its outstanding Loans) pursuant to Section 9.06
to, such Replacement Bank. Such Restricted Bank agrees to execute and to deliver
to the Agent one or more Assignment and Assumption Agreements with such
Replacement Bank as provided in Section 9.06 upon payment at par of all
principal, accrued interest, accrued fees and other amounts accrued or owing
under this Agreement to such Restricted Bank, and such Replacement Bank shall
pay to the Agent the assignment fee specified in Section 9.06(c) in connection
with such assignment. The Restricted Bank making such assignment will be
entitled to compensation for any expenses or other amounts which would be owing
to such Restricted Bank pursuant to any indemnification provision hereof
(including, if applicable, Section 2.13) as if the Borrower had prepaid the
Loans of such Bank (and terminated its Commitment, if applicable) rather than
such Restricted Bank having assigned its interest hereunder.

 

(c)                                  In each case of clause (a) and (b) above,
the Agent shall distribute an amended schedule of Commitments, which shall be
deemed incorporated into this Agreement, to reflect changes in the identities of
the Banks and adjustments of their respective Commitments and/or shares thereof
resulting from any such replacement.

 

(d)                                 This section shall supersede any provision
in Section 9.05 to the contrary.

 

Section 9.09                                Governing Law; Submission to
Jurisdiction. This Agreement and each Note shall be governed by and construed in
accordance with the laws of the State of New York. The Borrower hereby submits
to the nonexclusive jurisdiction of the United States District Court for the
Southern District of New York and of any New York State court sitting in New
York City for purposes of all legal proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby. The Borrower irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such a court and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum.

 

49


 

Section 9.10                                Counterparts; Integration. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

 

Section 9.11                                Confidentiality. Each Bank agrees to
exercise all reasonable efforts to keep any Information delivered or made
available by the Borrower to it which is clearly indicated to be confidential
information, confidential from anyone other than Persons employed or retained by
such Bank who are or are expected to become engaged in evaluating, approving,
structuring or administering the Loans; provided that nothing herein shall
prevent any Bank from disclosing such Information (a) to any of its affiliates
or any other Bank or affiliate thereof, (b) to its officers, directors,
employees, agents, attorneys and accountants who have a need to know such
Information in accordance with customary banking practices and who receive such
Information having been made aware of the restrictions set forth in this
Section, (c) upon the order of any court or administrative agency, (d) upon the
request or demand of any regulatory agency or authority having jurisdiction over
such Bank or its affiliates, (e) as required by any applicable law, rule or
regulation, (f) to any other Person if reasonably necessary to the
administration of the credit facility provided herein, (g) which has been
publicly disclosed, (h) to the extent reasonably required in connection with any
litigation to which the Agent, any Bank, the Borrower or their respective
affiliates may be a party, (i) to the extent reasonably required in connection
with the exercise of any remedy hereunder, (j) to such Bank’s legal counsel and
independent auditors, (k) with the prior written consent of the Borrower, and
(l) to any actual or proposed Participant or Assignee of all or part of its
rights hereunder which has agreed in writing to be bound by the provisions of
this Section. For purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or any of its business,
other than any such information that is available to the Agent or any Bank on a
nonconfidential basis prior to disclosure by the Borrower, provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential.

 

Section 9.12                                USA PATRIOT Act Notice. Each Bank
that is subject to the Act (as hereinafter defined) and the Agent (for itself
and not on behalf of any Bank) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Bank or
the Agent, as applicable, to identify the Borrower in accordance with the Act.

 

[remainder of page intentionally left blank]

 

50


 

IN WITNESS WHEREOF, the parties hereto have caused this Five-Year Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

 

BORROWER:

 

 

WITNESS:

TARGET CORPORATION

 

 

 

/s/ Jeff Vanmeter

 

By:

  /s/ Sara Ross

 

 

Name:

Sara J. Ross

/s/ Wendy Mahling

 

Title:

Assistant Treasurer

 

1000 Nicollet Mall

 

Minneapolis, Minnesota 55403

 

Attention: Assistant Treasurer

 

Telecopy Number: (612) 761-5573

 

51


 

 

BANKS:

 

 

$_______________

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

/s/ Ross Evans

 

 

Name:

Ross Evans

 

Title:

Vice President

 


 

$_______________

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

 

/s/ Christine Herrick

 

 

Name:

Christine Herrick

 

Title:

Vice President

 


 

$_______________

CITICORP USA, INC.

 

 

 

 

 

By:

 

/s/ Marc Merlino

 

 

Name:

Marc Merlino

 

Title:

Vice President

 


 

$_______________

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

/s/ Michael J. Staloch

 

 

Name:

Michael J. Staloch

 

Title:

Senior Vice President

 


 

$_______________

WACHOVIA BANK, NATIONAL

 

ASSOCIATION

 

 

 

 

 

By:

 

/s/ Beth Rue

 

 

Name:

Beth Rue

 

Title:

Vice President

 


 

$_______________

BANK OF TOKYO-MITSUBISHI, LTD.,

 

CHICAGO BRANCH

 

 

 

 

 

By:

 

/s/ Matthew A. Ross

 

 

Name:

Matthew A. Ross

 

Title:

Vice President & Manager

 


 

$_______________

LEHMAN BROTHERS BANKS, FSB

 

 

 

 

 

By:

 

/s/ Janine M. Shugan

 

 

Name:

Janine M. Shugan

 

Title:

Authorized Signatory

 


 

$_______________

MERRILL LYNCH BANK USA

 

 

 

 

 

By:

 

/s/ Derek Befus

 

 

Name:

Derek Befus

 

Title:

Vice President

 


 

$_______________

WILLIAM STREET COMMITMENT
CORPORATION (recourse only to the
assets of William Street Commitment
Corporation)

 

 

 

 

 

By:

 

/s/ Mark Walton

 

 

Name:

Mark Walton

 

Title:

Assistant Vice President

 


 

$_______________

MIZUHO CORPORATE BANK, LTD.

 

 

 

 

 

By:

 

/s/ Raymond Ventura

 

 

Name:

Raymond Ventura

 

Title:

Deputy General Manager

 


 

$_______________

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION

 

 

 

 

 

By:

 

/s/ Mark H. Halldorson

 

 

Name:

Mark H. Halldorson

 

Title:

Vice President

 


 

$_______________

HSBC BANK USA

 

 

 

 

 

By:

 

/s/ Sam Opitz

 

 

Name:

Sam Opitz

 

Title:

Vice President

 


 

$_______________

BNP PARIBAS

 

 

 

 

 

By:

 

/s/ Curtis Price

 

 

Name:

Curtis Price

 

Title:

Managing Director

 

 

 

 

By:

 

/s/ Christopher Grumboski

 

 

Name:

Christopher Grumboski

 

Title:

Director

 


 

$_______________

STATE STREET BANK AND TRUST

 

COMPANY

 

 

 

 

 

By:

 

/s/  Fred Epstein

 

 

Name:

Fred Epstein

 

Title:

Vice President

 


 

$_______________

SUNTRUST BANK

 

 

 

 

 

By:

 

/s/ Kelly Gunter

 

 

Name:

Kelly Gunter

 

Title:

Vice President

 


 

$_______________

FIFTH THIRD BANK

 

 

 

 

 

By:

 

/s/ Christopher Motley

 

 

Name:

Christopher Motley

 

Title:

Vice President

 


 

$_______________

BARCLAYS BANK PLC

 

 

 

 

 

By:

 

/s/ Douglas Bernegger

 

 

Name:

Douglas Bernegger

 

Title:

Director

 


 

$_______________

FORTIS CAPITAL CORP.

 

 

 

 

 

By:

 

/s/ Egensmichael Van Iterson

 

 

Scholten

 

 

 

Name:

Egensmichael Van Iterson

 

 

Scholten

 

Title:

Vice President

 

 

 

 

By:

 

/s/ Timothy Streb

 

 

Name:

Timothy Streb

 

Title:

Managing Director

 


 

$_______________

PNC BANK, NA

 

 

 

 

 

By:

 

/s/ Benjamin Kline

 

 

Name:

Benjamin Kline

 

Title:

Credit Officer

 


 

$_______________

MELLON BANK, N.A.

 

 

 

 

 

By:

 

/s/ Daniel J. Lenckos

 

 

Name:

Daniel J. Lenckos

 

Title:

First Vice President

 


 

$_______________

THE NORTHERN TRUST COMPANY

 

 

 

 

 

By:

 

/s/ Alex Nikolov

 

 

Name:

Alex Nikolov

 

Title:

Second-Vice President

 


 

 

AGENT:

 

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

 

 

By:

 

/s/     Don B. Pinzon

 

 

Name:

Don B. Pinzon

 

Title:

Vice President

 

Agency Management Group

 

335 Madison Avenue, 4th Floor

 

Mail Code: NY1-503-04-03

 

New York, New York 10017

 

Attention: Vice President

 

Telecopy Number: (212) 901-7843

 


 

 

SYNDICATION AGENT:

 

 

 

JPMORGAN CHASE BANK, N.A., as
Syndication Agent

 

 

 

 

 

By:

 

/s/ Christine Herrick

 

 

Name:

Christine Herrick

 

Title:

Vice President

 


 

 

CO-DOCUMENTATION AGENTS:

 

 

 

CITICORP USA, INC.,   as
Co-Documentation Agent

 

 

 

By:

 

/s/ Marc Merlino

 

 

Name:

Marc Merlino

 

Title:

Vice President

 

 

 

 

 

 

 

U.S. BANK NATIONAL
ASSOCIATION, as Co-Documentation
Agent

 

 

 

By:

 

/s/ Michael J. Staloch

 

 

Name:

Michael J. Staloch

 

Title:

Senior Vice President

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Co-Documentation
Agent

 

 

 

By:

 

/s/ Beth Rue

 

 

Name:

Beth Rue

 

Title:

Vice President

 


 

SCHEDULE I:  SENIOR MANAGING AGENTS AND MANAGING AGENTS

 

SENIOR MANAGING AGENTS:

 

THE BANK OF TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH

LEHMAN BROTHERS BANKS, FSB

MERRILL LYNCH BANK USA

WILLIAM STREET COMMITMENT CORPORATION

MIZUHO CORPORATE BANK, LTD.

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

MANAGING AGENTS:

 

HSBC BANK USA

BNP PARIBAS

 

S-I


 

SCHEDULE II:  CO-AGENTS

 

FIFTH THIRD BANK

SUNTRUST BANK

STATE STREET BANK AND TRUST COMPANY

 

S-II


 

EXHIBIT A

 

NOTE

 

[__________, __________]

_______ __, 2007

 

For value received, Target Corporation, a Minnesota corporation (the
“Borrower”), promises to pay to the order of ________________ (the “Bank”), for
the account of its Applicable Lending Office, the unpaid principal amount of
each Loan made by the Bank to the Borrower pursuant to the Credit Agreement
referred to below on the last day of the Interest Period relating to such Loan.
The Borrower promises to pay interest on the unpaid principal amount of each
such Loan on the dates and at the rate or rates provided for in the Credit
Agreement. All such payments of principal and interest shall be made in lawful
money of the United States in Federal or other immediately available funds at
the office of Bank of America, N.A., Mail Code: CA4-702-02-25 Building B, 2001
Clayton Road, Concord, California  94520-2405.

 

All Loans made by the Bank, the respective types and maturities thereof and all
repayments of the principal thereof shall be recorded by the Bank and, if the
Bank so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Bank on the schedule attached
hereto, or on a continuation of such schedule attached to and made a part
hereof; provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.

 

This note is one of the Notes referred to in the Five-Year Credit Agreement
dated as of April 12, 2007 among the Borrower, the Banks party thereto, the
Senior Managing Agents, Managing Agents, Co-Agents, Co-Documentation Agents and
Syndication Agent listed therein and Bank of America, N.A., as Agent (as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). Terms defined in the Credit
Agreement are used herein with the same meanings. Reference is made to the
Credit Agreement for provisions for the prepayment hereof and the acceleration
of the maturity hereof.

 

[Signature page follows.]

 

A-1


 

 

TARGET CORPORATION

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

A-2


 

Note (Cont’d)

 

LOANS AND PAYMENTS OF PRINCIPAL

 

 

 

Principal

 

 

 

Amount of

 

 

 

 

 

 

 

Amount of

 

Type of

 

Principal

 

Maturity

 

Notation

 

Date

 

Loan

 

Loan

 

Repaid

 

Date

 

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3


 

EXHIBIT B

 

FORM OF MONEY MARKET QUOTE REQUEST

 

[Date]

 

To:                              Bank of America, N.A. (the “Agent”)

 

From:                  Target Corporation

 

Re:                               Five-Year Credit Agreement (the “Credit
Agreement”) dated as of April 12, 2007 among the Borrower, the Banks party
thereto, the Senior Managing Agents, Managing Agents, Co-Agents,
Co-Documentation Agents and Syndication Agent listed therein and the Agent

 

We hereby give notice pursuant to Section 2.03 of the Credit Agreement that we
request Money Market Quotes for the following proposed Money Market
Borrowing(s):

 

Date of
Borrowing:                                                                                                                                                                                                                                          

 

Principal
Amount*                                                                                                                                                                                                                                                                                           
Interest Period**

 

$

 

Such Money Market Quotes should offer a Money Market [Margin] [Absolute Rate].
[The applicable base rate is the London Interbank Offered Rate.]

 

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

 

TARGET CORPORATION

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

 

* Amount must be $25,000,000 or a larger multiple of $5,000,000.

 

** Not less than one month (LIBOR Auction) or not less than 14 days (Absolute
Rate Auction), subject to the provisions of the definition of Interest Period.

 

B-1


 

EXHIBIT C

 

FORM OF INVITATION FOR MONEY MARKET QUOTES

 

[Date]

 

To:                              [Name of Bank]

 

Re:                               Invitation for Money Market Quotes

to Target Corporation (the “Borrower”)

 

Pursuant to Section 2.03 of the Five-Year Credit Agreement dated as of April 12,
2007 among the Borrower, the Banks party thereto, the Senior Managing Agents,
Managing Agents, Co-Agents, Co-Documentation Agents and Syndication Agent listed
therein and the undersigned, as Agent, we are pleased on behalf of the Borrower
to invite you to submit Money Market Quotes to the Borrower for the following
proposed Money Market Borrowing(s):

 

Date of
Borrowing:                                                                                                                                                                                                                                          

 

Principal
Amount                                                                                                                                                                                                                                                  
Interest Period

 

$

 

Such Money Market Quotes should offer a Money Market [Margin] [Absolute Rate].
[The applicable base rate is the London Interbank Offered Rate.]

 

Please respond to this invitation by no later than [2:00 P.M.] [9.15 A.M.] (New
York City time) on [date].

 

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

By

 

 

Authorized Officer

 

C-1


 

EXHIBIT D

 

FORM OF MONEY MARKET QUOTE

 

BANK OF AMERICA, N.A.

Agency Services

Mail Code: CA4-702-02-25

Building B

2001 Clayton Road

Concord, California  94520-2405

 

Attention: ____________________

 

Re:                               Money Market Quote to

Target Corporation (the “Borrower”)

 

In response to your invitation on behalf of the Borrower dated ________, ____,
we hereby make the following Money Market Quote on the following terms:

 

1.                                       Quoting Bank:                  
                                                                                                                                                                                                                                               

 

2.                                       Person to contact at Quoting
Bank:                                                                                                                                                                                                                                                    

 

3.                                       Date of
Borrowing:                                                                                                                                                                                          
*

 

4.                                       We hereby offer to make Money Market
Loan(s) in the following principal amounts, for the following Interest Periods
and at the following rates:

 

 

 

--------------------------------------------------------------------------------

* As specified in the related Invitation.

 

D-1


 

Principal

 

Interest

 

Money Market

 

[Absolute

Amount**

 

Period***

 

[Margin]****

 

Rate]*****

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

[Provided, that the aggregate principal amount of Money Market Loans for which
the above offers may be accepted shall not exceed $__________.]**

 

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Five-Year Agreement
dated as of April 12, 2007 among the Borrower, the Banks party thereto, the
Senior Managing Agents, Managing Agents, Co-Agents, Co-Documentation Agents and
Syndication Agent listed therein and yourselves, as Agent, irrevocably obligates
us to make the Money Market Loan(s) for which any offer(s) are accepted, in
whole or in part.

 

 

Very truly yours,

 

 

 

[NAME OF BANK]

 

 

Dated:

By:

 

 

 

Authorized Officer

 

 

--------------------------------------------------------------------------------

 

** Principal amount bid for each Interest Period may not exceed principal amount
requested. Specify aggregate limitation if the sum of the individual offers
exceeds the amount the Bank is willing to lend. Bids must be made for $5,000,000
or a larger multiple of $1,000,000.

 

*** Not less than one month or not less than 14 days, as specified in the
related invitation. No more than five bids are permitted for each Interest
Period.

 

**** Margin over or under the London Interbank Offered Rate determined for the
applicable Interest Period. Specify percentage (to the nearest 1/10,000 of 1%)
and specify whether “PLUS” or “MINUS”.

 

***** Specify rate of interest per annum (to the nearest 1/10,000th of 1%).

 

D-2


 

EXHIBIT E

 

FORM OF COMMITMENT INCREASE AGREEMENT

 

Date: ___________________

 

Bank of America, N.A.,

as Agent

Mail Code: CA4-702-02-25

Building B

2001 Clayton Road

Concord, California  94520-2405

 

Target Corporation

1000 Nicollet Mall

Minneapolis, Minnesota 55403

 

Ladies and Gentlemen:

 

We refer to the Five-Year Agreement dated as of April 12, 2007 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Target Corporation, a Minnesota corporation (the
“Borrower”), the Banks referred to therein, the Senior Managing Agents, Managing
Agents, Co-Agents, Co-Documentation Agents and Syndication Agent referred to
therein and Bank of America, N.A., as administrative agent (in such capacity,
the “Agent”). Terms defined in the Credit Agreement are used herein as therein
defined.

 

This Commitment Increase Agreement is made and delivered pursuant to Section
2.17 of the Credit Agreement.

 

Subject to the terms and conditions of Section 2.17 of the Credit Agreement,
_______________________________ (“Increasing Bank”) will increase its Commitment
to an amount equal to $___________, on the Increased Commitment Date applicable
to it. The Increasing Bank hereby confirms and agrees that with effect on and
after such Increased Commitment Date, the Commitment of the Increasing Bank
shall be increased to the amount set forth above, and the Increasing Bank shall
have all of the rights and be obligated to perform all of the obligations of a
Bank under the Credit Agreement with a Commitment in the amount set forth above.

 

Effective the on the Increased Commitment Date applicable to it, the Increasing
Bank (i) accepts and assumes from the assigning Banks, without recourse, such
assignment of Committed Loans as shall be necessary to effectuate the
adjustments in the pro rata shares of Banks contemplated by Section 2.17 of the
Credit Agreement, and (ii) agrees to fund on such Increased Commitment Date such
assumed amounts of Committed Loans to Agent for the account of the assigning
Banks in accordance with the provisions of the Credit Agreement, in the amount
notified to Increasing Bank by Agent.

 

E-1


 

THIS COMMITMENT INCREASE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, NOTWITHSTANDING ITS EXECUTION
OUTSIDE SUCH STATE.

 

IN WITNESS WHEREOF, Increasing Bank has caused this Commitment Increase
Agreement to be duly executed and delivered in _____________, ______________, by
its proper and duly authorized officer as of the day and year first above
written.

 

 

[INCREASING BANK]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

CONSENTED TO as of

 

:

 

 

TARGET CORPORATION

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Agent

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

E-2


 

EXHIBIT F

 

FORM OF ADDED BANK AGREEMENT

 

Date: ___________________

 

Bank of America, N.A.,

as Agent

Mail Code: CA4-702-02-25

Building B

2001 Clayton Road

Concord, California  94520-2405

 

Target Corporation

1000 Nicollet Mall

Minneapolis, Minnesota 55403

 

Ladies and Gentlemen:

 

We refer to the Five-Year Credit Agreement dated as of April 12, 2007 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Target Corporation, a Minnesota corporation
(the “Borrower”), the Banks referred to therein, the Senior Managing Agents,
Managing Agents, Co-Agents, Co-Documentation Agents and Syndication Agent
referred to therein and Bank of America, N.A., as administrative agent (in such
capacity, the “Agent”). Terms defined in the Credit Agreement are used herein as
therein defined.

 

This Added Bank Agreement is made and delivered pursuant to Section 2.17 of the
Credit Agreement.

 

Subject to the terms and conditions of Section 2.17 of the Credit Agreement,
_________________________ (the “Added Bank”) will become a party to the Credit
Agreement as a Bank, with a Commitment equal to $___________, on the Increased
Commitment Date applicable to it. The Added Bank hereby confirms and agrees that
with effect on and after such Increased Commitment Date, the Added Bank shall be
and become a party to the Credit Agreement as a Bank and have all of the rights
and be obligated to perform all of the obligations of a Bank thereunder with a
Commitment in the amount set forth above.

 

Effective the on the Increased Commitment Date applicable to it, the Added Bank
(i) accepts and assumes from the assigning Banks, without recourse, such
assignment of Committed Loans as shall be necessary to effectuate the
adjustments in the pro rata shares of the Banks contemplated by Section 2.17 of
the Credit Agreement, and (ii) agrees to fund on such Increased Commitment Date
such assumed amounts of Committed Loans to Agent for the account of the
assigning Banks in accordance with the provisions of the Credit Agreement, in
the amount notified to the Added Bank by the Agent.

 

F-1


 

The following administrative details apply to the Added Bank:

 

(A)                              Lending Office(s):

 

Bank name:

 

Address:

 

 

 

 

 

 

 

Attention:

 

Telephone:

(    )

Facsimile:

(    )

 

 

Bank name:

 

Address:

 

 

 

 

 

 

 

Attention:

 

Telephone:

(    )

Facsimile:

(    )

 

(B)                                Notice Address:

 

Bank name:

 

Address:

 

 

 

 

 

 

 

Attention:

 

Telephone:

(    )

Facsimile:

(    )

 

(C)                                Payment Instructions:

 

Account No.:

 

At:

 

 

 

 

 

 

 

Reference:

 

Attention:

 

 

THIS ADDED BANK AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, NOTWITHSTANDING ITS EXECUTION OUTSIDE
SUCH STATE.

 

F-2


 

IN WITNESS WHEREOF, the Added Bank has caused this Added Bank Agreement to be
duly executed and delivered in _____________, ______________, by its proper and
duly authorized officer as of the day and year first above written.

 

 

[ADDED BANK]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

CONSENTED TO as of

 

:

 

 

TARGET CORPORATION

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Agent

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

F-3


 

EXHIBIT G

 

OPINION OF

COUNSEL FOR THE BORROWER

 

__________, 2007

 

To the Banks and the Agent

Referred to Below

c/o Bank of America, N.A., as Agent

100 N. Tryon Street

Charlotte, North Carolina 28255-0001

 

Dear Ladies and Gentlemen:

 

I am Executive Vice President and General Counsel of Target Corporation (the
“Borrower”), and I have acted as counsel to the Borrower in connection with the
Five-Year Credit Agreement (the “Credit Agreement”) dated as of April 12, 2007
among the Borrower, the banks listed on the signature pages thereof (the
“Banks”), the Senior Managing Agents (the “Senior Managing Agents”), Managing
Agents (the “Managing Agents”), Co-Agents (the “Co-Agents”), Co-Documentation
Agents (the “Co-Documentation Agents”) and Syndication Agent (the “Syndication
Agent”) listed therein and Bank of America, N.A., as Agent (in such capacity,
the “Agent”). As such counsel, I, or the attorneys over whom I exercise
supervision, have examined (i) the Restated Articles of Incorporation of the
Borrower, as amended to date; (ii) the By-laws of the Borrower, as amended to
date; and (iii) the corporate proceedings of the Borrower relating to the Credit
Agreement. I, or the attorneys over whom I exercise supervision, have also
examined certificates of public officials and have made such other examinations
as we have deemed necessary to enable me to give the opinions herein expressed.

 

In our examination, I, and the attorneys over whom I exercise supervision, have
assumed the genuineness of all signatures, the authenticity of all documents
submitted to us as originals and the conformity to, and authenticity of the
originals of, all documents submitted to us as certified, photostatic or
conformed documents. In such examination we have relied on certificates of
public officials as to the incorporation, good standing and valid existence of
the Borrower, and, as to matters of fact, upon inquiry of officers of the
Borrower and the representations and warranties of the Borrower contained in the
Credit Agreement.

 

All terms used and not otherwise defined herein shall have the meanings ascribed
to them in the Credit Agreement.

 

Upon the basis of the foregoing, I am of the opinion that:

 

1.                                       Each of the Borrower and its
Consolidated Subsidiaries is a corporation duly incorporated, validly existing
and in good standing under the laws of its jurisdiction of incorporation and is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction where, in light of the nature of the business transacted or
the property owned by it, such qualification is necessary and the failure so to
qualify might

 

G-1


 

permanently impair title to property material to its operations or its right to
enforce a material contract against others, or expose it to substantial
liability in such jurisdiction.

 

2.                                       The Credit Agreement and the Notes have
been duly executed and delivered by Borrower to the Agent. The execution,
delivery and performance by the Borrower of the Credit Agreement and the Notes
are within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, require no action by or in respect of, or filing
with, any governmental body, agency or official and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the articles of incorporation or by-laws of the Borrower or of any agreement or
instrument evidencing or governing Debt of the Borrower or any other material
agreement, judgment, injunction, order, decree or other instrument binding upon
the Borrower or result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries.

 

3.                                       There is no action, suit or proceeding
pending against, or to the best of my knowledge threatened against or affecting,
the Borrower or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official which might reasonably be expected to
materially adversely affect the business, consolidated financial position or
consolidated results of operations of the Borrower and its Consolidated
Subsidiaries or which in any manner draws into question the validity of the
Credit Agreement or the Notes.

 

This opinion letter is delivered solely to the Banks, the Senior Managing
Agents, the Managing Agents, the Co-Agents, the Co-Documentation Agents, the
Syndication Agent and the Agent, and may not be relied upon by any other Person
other than the addressees hereof, any successor or assignee of any addressee
(including successive assignees), Helms Mulliss & Wicker, PLLC (who may rely
upon this opinion as to matters of Minnesota law as if this opinion were
addressed to such firm) and any Person who shall acquire a participation
interest of any Bank (collectively, the “Reliance Parties”). This opinion letter
may be relied upon only in connection with matters related to the Credit
Agreement and then only as if it were delivered to the Reliance Party on the
date hereof. My opinions herein shall not be quoted or otherwise included,
summarized or referred to in any publication or document, in whole or in part,
for any purposes whatsoever, or furnished to any Person other than a Reliance
Party (or a Person considering whether to become a Reliance Party), except as
may be required of any Reliance Party, by applicable law, or regulation or in
accordance with any auditing or oversight function or request of regulatory
agencies to which a Reliance Party is subject.

 

Very truly yours,

 

G-2


 

EXHIBIT H

 

OPINION OF

HELMS MULLISS & WICKER, PLLC, SPECIAL COUNSEL

FOR THE AGENT

 

__________, 2007

 

To the Banks and the Agent

Referred to Below

c/o Bank of America, N.A., as Agent

100 N. Tryon Street

Charlotte, North Carolina 28255-0001

 

Ladies and Gentlemen:

 

We have participated in the preparation of the Five-Year Credit Agreement (the
“Credit Agreement”) dated as of April 12, 2007 among Target Corporation, a
Minnesota corporation (the “Borrower”), the banks listed on the signature pages
thereof (the “Banks”), the Senior Managing Agents, Managing Agents, Co-Agents,
Co-Documentation Agents and Syndication Agent listed therein and Bank of
America, N.A., as the administrative agent (in such capacity, the “Agent”), and
have acted as special counsel for the Agent for the purpose of rendering this
opinion pursuant to Section 3.01(d) of the Credit Agreement. Terms defined in
the Credit Agreement are used herein as therein defined.

 

We have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as we have deemed necessary or advisable for purposes of this
opinion.

 

Upon the basis of the foregoing, we are of the opinion that the Credit Agreement
constitutes a valid and binding agreement of the Borrower and the Notes
constitute valid and binding obligations of the Borrower, except that, in each
case, (i) the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and (ii) rights of
acceleration and the availability of equitable remedies may be limited by
equitable principles of general applicability.

 

Our opinion is subject to the following qualifications:

 

(a)                                  enforcement of the obligations under the
Credit Agreement and the Notes may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in equity or at law);

 

(b)                                 we express no opinion as to the effect on
the opinion expressed herein of (i) the compliance or non-compliance of any
party to the Credit Agreement with any

 

H-1


 

state, federal or other laws or regulations applicable to it or (ii) the legal
or regulatory status or the nature of the business of any party;

 

(c)                                  we express no opinion as to the
enforceability of any rights to contribution, exculpation or indemnification
provided for in the Credit Agreement which purport to indemnify, or provide
exculpation to, a Person against the consequences of its own negligence or
willful misconduct or are violative of the public policy underlying any law,
rule or regulation (including any federal or state securities law, rule or
regulation);

 

(d)                                 we express no opinion with respect to any
provision of the Credit Agreement that purports to select a governing law in
conflict with mandatory choice of law rules set forth in Section 5-116 of the
Uniform Commercial Code as in effect in the State of New York (the “UCC”);

 

(e)                                  we express no opinion as to the
enforceability of any provision of the Credit Agreement that purports to affect
venue or the subject matter jurisdiction of courts, to waive the right to a jury
trial or to waive any objection a Person may have that a suit, action or
proceeding has been brought in an inconvenient forum;

 

(f)                                    we express no opinion with respect to the
validity, perfection or priority of any security interest;

 

(g)                                 we express no opinion with respect to any
provision of the Credit Agreement to the extent it authorizes or permits any
purchaser of a participation interest to set-off or apply any deposit, property
or indebtedness with respect to any participation interest;

 

(h)                                 our opinion with respect to the
enforceability of the choice of New York law and choice of New York forum
provisions of the Credit Agreement  is rendered in reliance upon the Act of July
19, 1984, ch. 421, 1984 McKinney’s Sess. Laws of N.Y. 1406 (codified at N.Y.
Gen. Oblig. Law §§ 5-1401, 5-1402 (McKinney 1989) and N.Y. CPLR 327(b) (McKinney
1990)) and is subject to the qualifications that such enforceability may be
limited by public policy considerations of any jurisdiction, other than the
courts of the State of New York, in which enforcement of such provisions, or of
a judgment upon an agreement containing such provisions, is sought;

 

(i)                                     we express no opinion as to any state or
federal securities law;

 

(j)                                     the opinion expressed herein only
considers the application of those laws and regulations that, in our experience,
are customarily applicable to transactions of the type embodied by the Credit
Agreement; and

 

(k)                                  we express no opinion as to the effect of
any possible judicial, administrative or other action giving effect to, or which
constitute, the actions of governmental authorities or laws of any country other
than the United States of America.

 

Certain members of the firm are members of the Bar of the State of New York and
the foregoing opinion is limited to the laws of the State of New York and the
federal laws of the

 

H-2


 

United States of America. In giving the foregoing opinion, (i) we express no
opinion as to the effect (if any) of any law of any jurisdiction (except the
State of New York) in which any Bank is located which limits the rate of
interest that such Bank may charge or collect and (ii) we have relied, without
independent investigation, as to all matters governed by the laws of Minnesota,
upon the opinion of Timothy R. Baer, Esq., General Counsel for the Borrower,
dated the date hereof, a copy of which has been delivered to you.

 

This opinion letter is delivered solely to the Banks, the Senior Managing
Agents, the Managing Agents, the Co-Agents, the Co-Documentation Agents, the
Syndication Agent and the Agent, and may not be relied upon by any other Person
other than the addressees hereof, any successor or assignee of any addressee
(including successive assignees) and any Person who shall acquire a
participation interest of any Bank (collectively, the “Reliance Parties”). This
opinion letter may be relied upon only in connection with matters related to the
Credit Agreement and then only as if it were delivered to the Reliance Party on
the date hereof. Our opinions herein shall not be quoted or otherwise included,
summarized or referred to in any publication or document, in whole or in part,
for any purposes whatsoever, or furnished to any Person other than a Reliance
Party (or a Person considering whether to become a Reliance Party), except as
may be required of any Reliance Party by applicable law or regulation or in
accordance with any auditing or oversight function or request of regulatory
agencies to which a Reliance Party is subject.

 

Very truly yours,

 

H-3


 

EXHIBIT I

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

AGREEMENT dated as of _________, ____ among [ASSIGNOR] (the “Assignor”), [and]
[ASSIGNEE] (the “Assignee”), [and TARGET CORPORATION (the “Borrower”)].

 

WITNESSETH

 

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Five-Year Credit Agreement dated as of April 12, 2007 among the Borrower,
the Assignor and the other Banks party thereto, as Banks, the Senior Managing
Agents, Managing Agents, Co-Agents, Co-Documentation Agents and Syndication
Agent listed therein, and Bank of America, N.A., as Agent (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Borrower for an aggregate principal amount at any time
outstanding not to exceed $___________;

 

WHEREAS, Committed Loans made to the Borrower by the Assignor under the Credit
Agreement in the aggregate principal amount of $__________ are outstanding at
the date hereof;

 

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $__________ (the “Assigned Amount”),
together with a corresponding portion of its outstanding Committed Loans, and
the Assignee proposes to accept assignment of such rights and assume the
corresponding obligations from the Assignor on such terms;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Credit Agreement.

 

SECTION 2. Assignment. The Assignor hereby assigns and sells to the Assignee
without recourse, representation or warranty of any kind except as expressly
stated below all of the rights of the Assignor under the Credit Agreement to the
extent of the Assigned Amount, and the Assignee hereby accepts such assignment
from the Assignor and assumes all of the obligations of the Assignor under the
Credit Agreement to the extent of the Assigned Amount, including the purchase
from the Assignor of the corresponding portion of the principal amount of the
Committed Loans made by the Assignor outstanding at the date hereof. Upon the
execution and delivery hereof by the Assignor[, and] the Assignee[ and the
Borrower], acknowledgment hereof by the Agent and the payment of the amounts
specified in Section 3 required to be paid on the date hereof (a) the Assignee
shall, as of the date hereof, succeed to the rights and be obligated to perform
the obligations of a Bank under the Credit Agreement with a Commitment in an
amount equal to the Assigned Amount, and (b) the Commitment of the Assignor
shall, as of the date hereof, be reduced by a like amount and the Assignor
released from its obligations under the

 

I-1


 

Credit Agreement to the extent such obligations have been assumed by the
Assignee. The assignment provided for herein shall be without recourse to the
Assignor.

 

SECTION 3. Payments. As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.*  It is understood
that facility fees accrued to the date hereof with respect to the Assigned
Amount are for the account of the Assignor and such fees accruing from and
including the date hereof are for the account of the Assignee. Each of the
Assignor and the Assignee hereby agrees that if it receives any amount under the
Credit Agreement which is for the account of the other party hereto, it shall
receive the same for the account of such other party to the extent of such other
party’s interest therein and shall promptly pay the same to such other party.

 

[SECTION 4. Consent of the Borrower. This Agreement is conditioned upon the
consent of the Borrower pursuant to Section 9.06(c) of the Credit Agreement. The
execution of this Agreement by the Borrower is evidence of this consent.
Pursuant to Section 9.06(c) the Borrower agrees to execute and deliver a Note
payable to the order of the Assignee to evidence the assignment and assumption
provided for herein.]

 

SECTION 5. Non-Reliance on Assignor. The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of the Borrower, or the
validity and enforceability of the obligations of the Borrower in respect of the
Credit Agreement or any Note. The Assignee acknowledges that it has,
independently and without reliance on the Assignor, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of the Borrower.

 

SECTION 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

SECTION 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

--------------------------------------------------------------------------------

 

*                                         Amount should combine principal
together with accrued interest and breakage compensation, if any, to be paid by
the Assignee, net of any portion of any upfront fee to be paid by the Assignor
to the Assignee. It may be preferable in an appropriate case to specify these
amounts generically or by formula rather than as a fixed sum.

 

I-2


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

 

[ASSIGNOR]

 

 

 

 

 

By

 

 

Title:

 

 

 

[ASSIGNEE]

 

 

 

 

 

By

 

 

Title:

 

 

 

 

 

[TARGET CORPORATION

 

 

 

 

 

By

 

 

Title:]

 

 

Acknowledged by:

 

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

By

 

 

Title:

 

 

 

I-3


 

EXHIBIT J



FORM OF BORROWING NOTICE

 

To:                              Bank of America, N.A., as Agent

Mail Code: CA4-702-02-25

Building B

2001 Clayton Road

Concord, California  94520-2405

Attention: Agency Services

 

Reference is hereby made to the Five-Year Credit Agreement dated as of April 12,
2007 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Target Corporation, a Minnesota
corporation (the “Borrower”), the Banks referred to therein, the Senior Managing
Agents, Managing Agents, Co-Agents, Co-Documentation Agents and Syndication
Agent referred to therein and Bank of America, N.A., as administrative agent (in
such capacity, the “Agent”). Terms defined in the Credit Agreement are used
herein as therein defined.

 

The Borrower through its authorized representative hereby gives notice to the
Agent that Loans of the type and amount set forth below be made on the date
indicated:

 

Type of Loan
(check one)

 

Interest Period(1)

 

Aggregate Amount(2)

 

Date of Loan(3)

  Base Rate Loan

 

 

 

 

 

 

  Euro-Dollar Loan

 

 

 

 

 

 

  CD Loan

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

(1)                                  For any Euro-Dollar Loan, one, two, three
or six months, and for any CD Loan, 30, 60, 90 or 180 days.

(2)                                  Must be $25,000,000 or if greater an
integral multiple of $5,000,000.

(3)                                  At least three (3) Domestic Business Days
later if a Euro-Dollar Loan, and at least two (2) Domestic Business Days later
if a CD Loan.

 

The Borrower hereby requests that the proceeds of Loans described in this
Borrowing Notice be made available to the Borrower as follows:    [insert
transmittal instructions]  .

 

The undersigned hereby certifies that all conditions contained in the Credit
Agreement to the making of any Loan requested hereby, including those conditions
required under Section 3.02, have been met or satisfied in full.

 

 

TARGET CORPORATION

 

 

 

BY:

 

 

 

TITLE:

 

 

 

DATE:

 

 

 

J-1